Exhibit 10.1

  

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of the 31st day
of May, 2017, by and between Inpixon, a Nevada corporation (f/k/a Sysorex
Global, a Nevada corporation) (the “Company”), and each of the investors listed
on the Schedule of Buyers attached hereto (individually, a “Buyer” and
collectively, the “Buyers”).

 

WHEREAS, the Company and each of the Buyers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “Commission”) under the 1933 Act
(without limiting any other such exemption which may apply to the transactions
contemplated by this Agreement);

 

WHEREAS, the Company has authorized the issuance of convertible notes, in the
aggregate original principal amount of up to $2,200,000, in the form attached
hereto as Exhibit A (the “Notes”), which Notes shall be convertible into shares
of the Company’s common stock, $0.001 par value per share (the “Common Stock”),
in accordance with the terms of the Notes (such shares of Common Stock issuable
upon conversion of the Notes, collectively, the “Conversion Shares”);

 

WHEREAS, the Notes may be entitled to interest and certain other amounts, which,
at the option of the Company and subject to certain conditions, may be paid in
shares of Common Stock (the “Interest Shares”) or in cash;

 

WHEREAS, each Buyer wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, a Note in the aggregate original
principal amount as is set forth opposite such Buyer’s name in column (3) on
Schedule I hereto;

 

WHEREAS, the Notes, the Conversion Shares and the Interest Shares are
collectively referred to herein as the “Securities” and the offering
contemplated hereby is referred to herein as the “Offering”; and

 

WHEREAS, the parties have agreed that the obligation to repay the Notes shall be
an unsecured obligation of the Company.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as set forth below. Capitalized terms not otherwise defined herein shall
have the meanings set forth in Section 9 below.

 

1.           Purchase and Sale of Note s.

 

1.1           Purchase and Sale of Note. Subject to the satisfaction of the
conditions set forth in Section 5.1, the Company shall issue and sell to each
Buyer, and each Buyer severally, but not jointly, shall purchase from the
Company on the Closing Date (as defined below), a Note in the aggregate original
principal amount as is set forth opposite such Buyer’s name in column (3) on
Schedule I hereto.

 

 

 

 

1.2           Form of Payment. On the Closing Date, (i) each Buyer shall pay its
respective Purchase Price (as defined below) (less, in the case of the Lead
Buyers, the amount withheld by such Buyer pursuant to Section 4.6) to the
Company for the Note to be issued and sold to such Buyer at the Closing, by wire
transfers of immediately available funds in accordance with the Company’s
written wire instructions, and (ii) immediately following the Company’s receipt
of such amount, the Company shall deliver to such Buyer a Note in the aggregate
original principal amount as is set forth opposite such Buyer’s name in column
(3) on Schedule I hereto, duly executed on behalf of the Company and registered
in the name of such Buyer or its designee.

 

1.3           Purchase Price. The purchase price for the Note to be purchased by
each Buyer (the “Purchase Price”) shall be the amount as is set forth opposite
such Buyer’s name in column (4) on Schedule I hereto. Each Note shall be issued
with an original issue discount of approximately 9%. The aggregate Purchase
Price for all of the Notes to be issued to the Buyers hereunder shall be up to
$2,000,000.

 

1.4           Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall occur at the offices of Mintz, Levin, Cohn,
Ferris, Glovsky and Popeo, P.C., 666 Third Avenue, New York, NY 10017. The date
and time of the Closing (the “Closing Date”) shall be 10:00 a.m. (New York City
time), on or before the second (2nd) Trading Day (as defined below) following
the date on which all of the conditions to the Closing set forth in Section 5.1
below are satisfied or, where legally permissible, waived (or such other date as
is mutually agreed to by the Company and each Buyer).

 

2.           Representations and Warranties of the Company. Except as set forth
in the Disclosure Schedules, which Disclosure Schedules shall be deemed a part
hereof and shall qualify any representation or otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties to each of the Buyers as of the date hereof and the Closing Date
(each a “Representation Date”):

 

2.1           Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada. The Company is duly qualified to transact business and
is in good standing in each jurisdiction in which the failure to so qualify
would have a Material Adverse Effect.

 

2.2           Capitalization and Voting Rights. The authorized capital stock of
the Company and the shares thereof issued and outstanding were as set forth in
the Public Reports as of the dates reflected therein. All of the outstanding
shares of Common Stock have been duly authorized and validly issued, and are
fully paid and nonassessable. Except as set forth in the Public Reports,
Schedule 2.2 and this Agreement, there are no agreements or arrangements under
which the Company is obligated to register the sale of any securities under the
1933 Act. Except as set forth in the Public Reports, no shares of Common Stock
are entitled to preemptive rights and there are no outstanding debt securities
and no contracts, commitments, understandings, or arrangements by which the
Company is or may become bound to issue additional shares of the capital stock
of the Company or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for, any shares of capital stock of the Company
other than those issued or granted in the ordinary course of business pursuant
to the Company’s equity incentive and/or compensatory plans or arrangements.
Except for customary transfer restrictions contained in agreements entered into
by the Company to sell restricted securities or as set forth in the Public
Reports, the Company is not a party to, and it has no knowledge of, any
agreement restricting the voting or transfer of any shares of the capital stock
of the Company. Except as set forth in the Public Reports, to the best of the
Company’s knowledge, the offer and sale of all capital stock, convertible or
exchangeable securities, rights, warrants or options of the Company issued prior
to the applicable Representation Date complied with all applicable federal and
state securities laws, and, to the best of the Company’s knowledge, no
stockholder has any right of rescission or damages or any “put” or similar right
with respect thereto that would have a Material Adverse Effect. Except as set
forth in the Public Reports, there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the Notes or this
Agreement or the consummation of the transactions described herein or therein.

 

 2 

 

 

2.3           Authorization; Enforcement. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the other Transaction Documents and to issue the Securities in accordance with
the terms hereof and thereof. The execution and delivery of this Agreement and
the other Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby (including, without
limitation, the issuance of the Notes and the reservation for issuance and
issuance of the Conversion Shares issuable upon conversion of the Notes and the
reservation for issuance and issuance of any Interest Shares issuable pursuant
to the terms of the Notes) have been duly authorized by the Company’s board of
directors and (other than the filing of a Form D with the Commission, the filing
of the Listing of Additional Shares application with The NASDAQ Stock Market,
and any other filings as may be required by any state securities agencies) no
further filing, consent or authorization is required by the Company, its board
of directors or its stockholders or other governing body. Each of this Agreement
and the other Transaction Documents to which it is a party have been duly
executed and delivered by the Company and constitutes the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law. “Transaction Documents” means,
collectively, this Agreement, the Notes, and each of the other agreements and
instruments entered into or delivered by any of the parties hereto in connection
with the transactions contemplated hereby and thereby, as may be amended from
time to time.

 

2.4           Issuance of Securities. The issuance of the Notes is duly
authorized and, upon issuance in accordance with the terms of this Agreement,
will be validly issued, fully paid and non-assessable, free and clear of all
Liens, other than restrictions on transfer under this Agreement and under
applicable state and federal securities laws. As of the Closing, the Company
shall have reserved from its duly authorized capital stock not less than the sum
of (i) 200% of the maximum number of Conversion Shares issuable upon conversion
of the Notes (assuming for purposes hereof that the Notes are convertible at the
initial Conversion Price (as defined in the Notes) and without taking into
account any limitations on the conversion of the Notes set forth therein), and
(ii) 200% of the maximum number of Interest Shares issuable pursuant to the
terms of the Notes from the Closing Date through the Maturity Date (assuming for
purposes hereof that the Interest Shares are issuable at the initial Conversion
Price (as defined in the Notes)). The issuance of the Conversion Shares is duly
authorized, and upon conversion in accordance with the Notes, the Conversion
Shares, when issued, will be validly issued, fully paid and non-assessable, free
and clear of all Liens, other than restrictions on transfer under this Agreement
and under applicable state and federal securities laws, with the holders being
entitled to all rights accorded to a holder of Common Stock. The issuance of the
Interest Shares is duly authorized, and upon issuance in accordance with the
Notes, the Interest Shares, when issued, will be validly issued, fully paid and
non-assessable, free and clear of all Liens, other than restrictions on transfer
under this Agreement and under applicable state and federal securities laws,
with the holders being entitled to all rights accorded to a holder of Common
Stock.

 

 3 

 

 

2.5           Offering. Subject to the truth and accuracy of each Buyer’s
representations and warranties set forth in Section 3 of this Agreement, the
offer and issuance of the Securities as contemplated by the Transaction
Documents are exempt from the registration requirements of the 1933 Act, and the
qualification or registration requirements of state securities laws or other
applicable blue sky laws. Neither the Company nor any authorized agent acting on
its behalf will take any action hereafter that would cause the loss of such
exemptions.

 

2.6           Public Reports; Financial Statements. During the two (2) years
prior to the date hereof, the Company has timely filed (giving effect to
permissible extensions in accordance with Rule 12b-25 under the 1934 Act) all
reports, schedules, forms, proxy statements, statements and other documents
required to be filed by it with the Commission pursuant to the reporting
requirements of the 1934 Act, including, without limitation, all Annual Reports
on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K
(all of the foregoing filed prior to the date hereof and all exhibits and
appendices included therein and financial statements, notes and schedules
thereto and documents incorporated by reference therein being hereinafter
referred to as the “Public Reports”). The Company has delivered or has made
available to each of the Buyers or their respective representatives true,
correct and complete copies of each of the Public Reports not available on the
EDGAR system. As of their respective dates, the Public Reports complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the Commission promulgated thereunder applicable to the Public
Reports, and none of the Public Reports, at the time they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. As of their respective dates, the financial
statements of the Company (including, without limitation, any notes or any
letter of the independent accountants of the Company with respect thereto)
included in the Public Reports (the “Financial Statements”) complied in all
material respects with applicable accounting requirements and the published
rules and regulations of the Commission with respect thereto as in effect as of
the time of filing. Such Financial Statements have been prepared in accordance
with United States generally accepted accounting principles (“GAAP”),
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such Financial Statements, or (ii) in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements) and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to any of the Buyers which
is not included in the Public Reports (including, without limitation,
information referred to in Section 3.5 of this Agreement) contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein not misleading, in the light of the
circumstance under which they are or were made. The Company is not currently
contemplating to amend or restate any of the Financial Statements, nor is the
Company currently aware of facts or circumstances which would require the
Company to amend or restate any of the Financial Statements, in each case, in
order for any of the Financials Statements to be in compliance with GAAP and the
rules and regulations of the Commission. The Company has not been informed by
its independent accountants that they recommend that the Company amend or
restate any of the Financial Statements or that there is any need for the
Company to amend or restate any of the Financial Statements.

 

 4 

 

 

2.7           Conduct of Business; Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its certificate
or articles of incorporation, bylaws or similar organizational instruments, as
applicable. Neither the Company nor any of its Subsidiaries is in violation of
any judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company or any of its Subsidiaries, and neither the Company
nor any of its Subsidiaries will conduct its business in violation of any of the
foregoing, except in all cases for possible violations which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Without limiting the generality of the foregoing, the Company is
not in violation of any of the rules, regulations or requirements of the Trading
Market and has no knowledge of any facts or circumstances that could reasonably
lead to delisting or suspension of the Common Stock by the Trading Market in the
foreseeable future. Except as disclosed in the Public Reports, the Company has
received no communication, written or oral, from the Commission or the Trading
Market regarding the suspension or delisting of the Common Stock from the
Trading Market. Except as disclosed in Schedule 2.7, the Company is not in
violation of the rules and regulations of the Trading Market and has no
knowledge of any facts or circumstances which could reasonably lead to delisting
or suspension of the Common Stock in the foreseeable future. The Company and
each of its Subsidiaries possess all certificates, authorizations and permits
issued by the appropriate regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such certificates,
authorizations or permits would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, and neither the Company nor any
such Subsidiary has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.

 

2.8           No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Notes, the Conversion Shares and the Interest Shares and the
reservation for issuance of the Conversion Shares and the Interest Shares) will
not (i) result in a violation of any provision of the articles of incorporation
or bylaws of the Company (including, without limitation, any certificate of
designation contained therein), the certificate or articles of incorporation,
bylaws or other organizational documents of any of the Company’s Subsidiaries,
or any capital stock of the Company or any of its Subsidiaries, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation or
imposition of any lien, pledge, option, security agreement, equity, claim,
charge, encumbrance or other restriction or limitation on the capital stock or
on any of the properties or assets of the Company or any of its Subsidiaries
under, any lease, license, promissory note, conditional sales contract,
commitment, indenture, mortgage, deed of trust, or other agreement, instrument,
or arrangement to which the Company or any of its Subsidiaries is a party or its
property is bound, or (iii) result in a violation of any law, rule, regulation,
order, judgment or decree (including applicable federal and state securities
laws and regulations and the rules and regulations of the Trading Market, so
long as the Company’s Listing of Additional Shares application is approved by
The NASDAQ Stock Market) applicable to the Company or any of its Subsidiaries or
by which any property or asset of the Company or any of its Subsidiaries is
bound or affected except, in the case of clause (ii) or (iii) above, to the
extent such violations that could not reasonably be expected to have a Material
Adverse Effect.

 

 5 

 

 

2.9           Consents; Waivers. Except as set forth in Schedule 2.9, the
Company is not required to obtain any consent from, authorization or order of,
or make any filing or registration with (other than the filing of a Form D with
the Commission, any other filings as may be required by any state securities
agencies and the approval by The NASDAQ Stock Market of a Listing of Additional
Shares application), any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under, or contemplated by, the Transaction
Documents, in each case, in accordance with the terms hereof or thereof. All
consents, authorizations, orders, filings and registrations which the Company is
required to obtain at or prior to the Closing have been obtained or will be
effected on or prior to the Closing Date, and neither the Company nor any of its
Subsidiaries are aware of any facts or circumstances which might prevent the
Company from obtaining or effecting any of the registration, application or
filings contemplated by the Transaction Documents.

 

2.10         Sarbanes-Oxley Act. The Company is in compliance in all material
respects with any and all applicable requirements of the Sarbanes-Oxley Act of
2002 that are effective as of the date hereof, and any and all applicable rules
and regulations promulgated by the Commission thereunder that are effective as
of the date hereof.

 

2.11         Absence of Litigation. Except as disclosed in Schedule 2.11, there
is no action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company, threatened against or affecting the
Company, the Common Stock or any of the Company’s officers or directors in their
capacities as such, which could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.

 

2.12         Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
Public Reports, except as specifically disclosed in a subsequent Public Report
filed prior to the date hereof: (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or affiliate, except pursuant to
existing Company Approved Stock Plans. The Company does not have pending before
the Commission any request for confidential treatment of information. Except for
the issuance of the Securities contemplated by this Agreement, no event,
liability, fact, circumstance, occurrence or development has occurred or exists
or is reasonably expected to occur or exist with respect to the Company or its
Subsidiaries or their respective businesses, properties, operations, assets or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one Trading Day prior to the
date that this representation is made.

 

 6 

 

 

2.13         Intellectual Property. The Company has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights as described in the Public
Reports as necessary or required for use in connection with their respective
businesses and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). None of, and the Company has
not received a notice (written or otherwise) that any of, the Intellectual
Property Rights has expired, terminated or been abandoned, or is expected to
expire or terminate or be abandoned, within two (2) years from the date of this
Agreement. The Company has not received, since the date of the latest audited
financial statements included within the Public Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person, except as could not have or
reasonably be expected to not have a Material Adverse Effect. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights. The Company has taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

2.14         Registration Rights. Other than as set forth in the Public Reports,
no Person has any right to cause the Company to effect the registration under
the 1933 Act of any securities of the Company.

 

2.15         Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Buyers or their agents or counsel with any information that
it believes constitutes or might constitute material, non-public information.
The Company understands and confirms that each of the Buyers will rely on the
foregoing representation in effecting transactions in securities of the Company.
All of the disclosure furnished by or on behalf of the Company to the Buyers
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true and correct in all material respects and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The press releases disseminated by
the Company during the twelve months preceding the date of this Agreement taken
as a whole do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made and when made, not misleading. The Company acknowledges and agrees that no
Buyer makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3 hereof.

 

 7 

 

 

2.16         No Integrated Offering. Assuming the accuracy of each Buyer’s
representations and warranties set forth in Section 3, none of the Company, its
Subsidiaries or any of their affiliates, nor any Person acting on their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of the issuance of any of the Securities under the 1933 Act,
whether through integration with prior offerings or otherwise, or cause this
Offering of the Securities to require approval of stockholders of the Company
under any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated for quotation.

 

2.17         Seniority. As of the applicable Representation Date, except as set
forth in Schedule 2.17, no Indebtedness or other claim against the Company is
senior to, or pari passu with, the Notes in right of payment, whether with
respect to payment or redemptions, interest or upon liquidation or dissolution,
or otherwise.

 

2.18         Bankruptcy Status; Indebtedness. Neither the Company nor any of its
Subsidiaries (i) has taken any steps to seek protection pursuant to any law or
statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, or (ii) has any current intention or expectation to
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the applicable Representation
Date. Neither the Company nor any of its Subsidiaries has any knowledge or
reason to believe that any of their respective creditors intend to initiate
involuntary bankruptcy proceedings or any actual knowledge of any fact which
would reasonably lead a creditor to do so. The Company and its Subsidiaries,
after giving effect to the transactions contemplated hereby to occur at the
Closing will not be, Insolvent (as defined below). For purposes of this Section
2.18, “Insolvent” means, with respect to the Company and its Subsidiaries, on a
consolidated basis, (i) the present fair saleable value of the Company’s and its
Subsidiaries’ assets is less than the amount required to pay the Company’s and
its Subsidiaries’ total Indebtedness (as defined below), (ii) the Company and
its Subsidiaries, on a consolidated basis, are unable to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (iii) the Company and its
Subsidiaries, on a consolidated basis, intend to incur or believe that they will
incur debts that would be beyond their ability to pay as such debts mature.
Schedule 2.18 sets forth as of the date hereof all outstanding secured and
unsecured Indebtedness (as defined below) of the Company or any Subsidiary, or
for which the Company or any Subsidiary has commitments. The Company is not in
default with respect to any Indebtedness.

 

 8 

 

 

2.19         Regulation M Compliance. The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

2.20         Acknowledgment Regarding Buyers’ Purchase of Securities. The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an “affiliate” (as
defined in Rule 144) of the Company or any of its Subsidiaries or (iii) to its
knowledge, a “beneficial owner” of more than 10% of the shares of Common Stock
(as defined for purposes of Rule 13d-3 of the 1934 Act). The Company further
acknowledges that no Buyer is acting as a financial advisor or fiduciary of the
Company or any of its Subsidiaries (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by a Buyer or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Buyer’s purchase of the
Securities. The Company further represents to each Buyer that the Company’s
decision to enter into the Transaction Documents to which it is a party has been
based solely on the independent evaluation by the Company and its
representatives.

 

2.21         No General Solicitation. Neither the Company, nor any of its
Subsidiaries or affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Securities.
The Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commissions (other than for Persons engaged
by any Buyer or its investment advisor) relating to or arising out of the
transactions contemplated hereby. Neither the Company nor any of its
Subsidiaries has engaged any placement agent or other agent in connection with
the offer or sale of the Securities.

 

2.22         Dilutive Effect. The Company understands and acknowledges that the
number of Conversion Shares and Interest Shares may increase in certain
circumstances. The Company further acknowledges that its obligation to issue the
Conversion Shares upon conversion of the Notes in accordance with this Agreement
and the Notes and the Interest Shares in accordance with this Agreement and the
Notes is absolute and unconditional, regardless of the dilutive effect that such
issuance may have on the ownership interests of other stockholders of the
Company.

 

2.23         Application of Takeover Protections; Rights Agreement. The Company
and its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, interested stockholder,
business combination, poison pill (including, without limitation, any
distribution under a rights agreement), stockholder rights plan or other similar
anti-takeover provision under its articles of incorporation, bylaws or other
organizational documents, as amended to date, or the laws of the jurisdiction of
its incorporation or otherwise which is or could become applicable to any Buyer
as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Securities and any Buyer’s
ownership of the Securities. The Company and its board of directors have taken
all necessary action, if any, in order to render inapplicable any stockholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of shares of Common Stock or a change in control of the Company or any
of its Subsidiaries.

 

 9 

 

 

2.24         Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries nor any director, officer, agent, employee or other Person (as
defined herein) acting on behalf of the Company or any of its Subsidiaries has,
in the course of its actions for, or on behalf of, the Company or any of its
Subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 

2.25         Transactions With Affiliates. Other than as set forth in the Public
Reports, since January 1, 2015, none of the officers, directors, employees or
affiliates of the Company or any of its Subsidiaries is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director, employee or affiliate
or, to the knowledge of the Company or any of its Subsidiaries, any corporation,
partnership, trust or other Person in which any such officer, director, employee
or affiliate has a substantial interest or is an employee, officer, director,
trustee or partner in which the amount involved exceeds the lesser of $120,000
or one percent of the average of the Company’s total assets at year-end for the
last two completed fiscal years.

 

2.26         Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for, and neither the Company nor any such
Subsidiary has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

2.27         Employee Relations. Neither the Company nor any of its Subsidiaries
is a party to any collective bargaining agreement or employs any member of a
union. The Company believes that its and its Subsidiaries’ relations with their
respective employees are good. No executive officer (as defined in Rule 501(f)
promulgated under the 1933 Act) or other key employee of the Company or any of
its Subsidiaries has notified the Company or any such Subsidiary that such
officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary. No
executive officer or other key employee of the Company or any of its
Subsidiaries is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer or other key employee (as the case may be) does not subject the Company
or any of its Subsidiaries to any liability with respect to any of the foregoing
matters. The Company and its Subsidiaries are in compliance with all federal,
state, local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

 10 

 

 

2.28         Title. Each of the Company and its Subsidiaries holds good title to
all real property, leases in real property, or other interests in real property
(the “Real Property”) owned by the Company or any of its Subsidiaries (as
applicable). Except as set forth in Schedule 2.28, the Real Property is free and
clear of all mortgages, defects, claims, liens, pledges, charges, taxes, rights
of first refusal, encumbrances, security interests and other encumbrances
(collectively “Encumbrances”) and is not subject to any rights of way, building
use restrictions, exceptions, variances, reservations, or limitations of any
nature except for (a) liens for current taxes not yet due and (b) zoning laws
and other land use restrictions that do not impair the present or anticipated
use of the property subject thereto. In addition, except as set forth on
Schedule 2.28, each of the Company and its Subsidiaries holds good and
marketable title to all personal property owned by them which is material to the
business of the Company and its Subsidiaries, in each case, free and clear of
all Encumbrances except such as do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company and any of its Subsidiaries. Any Real Property and
facilities held under lease by the Company or any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company or any of its Subsidiaries.

 

2.29         Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with all Environmental Laws (as defined below), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

2.30         Tax Status. The Company and each of its Subsidiaries (i) has timely
made or filed all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has timely paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and (iii)
has set aside on its books provision reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company and its Subsidiaries know of no basis for any such claim. The Company is
not operated in such a manner as to qualify as a passive foreign investment
company, as defined in Section 1297 of the Code.

 

 11 

 

 

2.31         Internal Accounting and Disclosure Controls. The Company and each
of its Subsidiaries maintains internal control over financial reporting (as such
term is defined in Rule 13a-15(f) under the 1934 Act) that is effective to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles, including that (i) transactions
are executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the 1934 Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
Commission, including, without limitation, controls and procedures designed to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is accumulated and communicated to
the Company’s management, including its principal executive officer or officers
and its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. Neither the Company nor any of its
Subsidiaries has received any notice or correspondence from any accountant or
other Person relating to any potential material weakness or significant
deficiency in any part of the internal controls over financial reporting of the
Company or any of its Subsidiaries.

 

2.32         Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its 1934 Act filings and is not so
disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.

 

2.33         Investment Company Status. The Company is not, and upon
consummation of the sale of the Securities will not be, an “investment company,”
an affiliate of an “investment company,” a company controlled by an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company” as such terms are defined in the Investment Company
Act of 1940, as amended.

 

2.34         U.S. Real Property Holding Corporation. Neither the Company nor any
of its Subsidiaries is, or has ever been, and so long as any of the Securities
are held by any of the Buyers, shall become, a U.S. real property holding
corporation within the meaning of Section 897 of the Code, and the Company and
each Subsidiary shall so certify upon any Buyer’s request.

 

2.35         Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”), and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any equity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

 12 

 

 

2.36         Shell Company Status. The Company is not, and has never been, an
issuer identified in, or subject to, paragraph (i) of Rule 144.

 

2.37         Public Utility Holding Act. Neither the Company nor any of its
Subsidiaries is a “holding company,” or an “affiliate” of a “holding company,”
as such terms are defined in the Public Utility Holding Act of 2005.

 

2.38         Federal Power Act. Neither the Company nor any of its Subsidiaries
is subject to regulation as a “public utility” under the Federal Power Act, as
amended.

 

2.39         Illegal or Unauthorized Payments; Political Contributions. Neither
the Company nor any of its Subsidiaries nor, to the best of the Company’s
knowledge (after reasonable inquiry of its officers and directors), any of the
officers, directors, employees, agents or other representatives of the Company
or any of its Subsidiaries or any other business entity or enterprise with which
the Company or any Subsidiary is or has been affiliated or associated, has,
directly or indirectly, made or authorized any payment, contribution or gift of
money, property, or services, whether or not in contravention of applicable law,
(a) as a kickback or bribe to any Person or (b) to any political organization,
or the holder of or any aspirant to any elective or appointive public office
except for personal political contributions not involving the direct or indirect
use of funds of the Company or any of its Subsidiaries.

 

2.40         Money Laundering. The Company and its Subsidiaries are in
compliance with, and have not previously violated, the USA Patriot Act of 2001
and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations, including, without limitation, the laws, regulations and Executive
Orders and sanctions programs administered by the U.S. Office of Foreign Assets
Control, including, without limitation, (i) Executive Order 13224 of September
23, 2001 entitled, “Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079
(2001)); and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

 

2.41         No Additional Agreements. The Company does not have any agreement
or understanding with any Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

 

2.42         No Disqualification Events. None of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering contemplated hereby, any
beneficial owner of 20% or more of the Company's outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the 1933 Act) connected with the Company in
any capacity at the time of sale (each, an “Issuer Covered Person”) is subject
to any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event.

 

 13 

 

 

3.           Representations and Warranties of the Buyers. Each Buyer, severally
and not jointly, represents and warrants to the Company with respect to only
itself that as of each Representation Date:

 

3.1           Authorization. Such Buyer has full power and authority to enter
into this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby.

 

3.2           No Public Sale or Distribution. Such Buyer is acquiring its
Securities for its own account, not as a nominee or agent, and not with a view
towards, or for resale in connection with, the public sale or distribution of
any part thereof, except pursuant to sales registered or exempted under the 1933
Act; provided, however, by making the representations herein, such Buyer does
not agree, or make any representation or warranty, to hold any of its Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption from registration under the 1933 Act. Such Buyer is
acquiring its Securities hereunder in the ordinary course of its business. Such
Buyer does not presently have any contract, agreement, undertaking, arrangement
or understanding, directly or indirectly, with any Person to sell, transfer,
pledge, assign or otherwise distribute any of its Securities.

 

3.3           Accredited Investor Status; Investment Experience. Such Buyer is
an “accredited investor” as that term is defined in Rule 501(a) of Regulation D.
Such Buyer can bear the economic risk of its investment in the Securities, and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Securities.

 

3.4           Reliance on Exemptions. Such Buyer understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.

 

3.5           Information. Such Buyers and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by such Buyer. Such Buyer and its advisors, if any,
have been afforded the opportunity to ask questions of the Company. Neither such
inquiries nor any other due diligence investigations conducted by such Buyer or
its advisors, if any, or its representatives shall modify, amend or affect such
Buyer’s right to rely on the Company’s representations and warranties contained
herein. Such Buyer understands that its investment in the Securities involves a
high degree of risk. Such Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities. Such Buyer is relying solely on
its own accounting, legal and tax advisors, and not on any statements of the
Company or any of its agents or representatives, for such accounting, legal and
tax advice with respect to its acquisition of the Securities and the
transactions contemplated by this Agreement.

 

 14 

 

 

3.6           No Governmental Review. Such Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

3.7           Transfer or Resale. Such Buyer understands that except as provided
in Section 4.9 hereof: (i) the Securities have not been and are not being
registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company (if
requested by the Company) an opinion of counsel to such Buyer, in substance
which shall be reasonably acceptable to the Company, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such Buyer
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
1933 Act (or a successor rule thereto); (ii) any sale of the Securities made in
reliance on Rule 144 or Rule 144A may be made only in accordance with the terms
of Rule 144 or Rule 144A, respectively, and further, if Rule 144 or Rule 144A is
not applicable, any resale of the Securities under circumstances in which the
seller (or the Person (as defined below) through whom the sale is made) may be
deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC promulgated thereunder; and (iii) neither the Company nor
any other Person is under any obligation to register the Securities under the
1933 Act or any state securities laws.

 

3.8           Validity; Enforcement; No Conflicts. This Agreement has been duly
and validly authorized, executed and delivered on behalf of such Buyer and shall
constitute the legal, valid and binding obligations of such Buyer enforceable
against such Buyer in accordance with its terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies. The execution, delivery and performance by such Buyer of
this Agreement and the consummation by such Buyer of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Buyer or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities or “Blue Sky” laws)
applicable to such Buyer, except in the case of clauses (ii) and (iii) above,
for such conflicts, defaults, rights or violations which would not, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
the ability of such Buyer to perform its obligations hereunder.

 

3.9           No Bad Actor Disqualification Event. Such Buyer represents, after
reasonable inquiry, that no Disqualification Event is applicable to such Buyer
or any of its Rule 506(d) Related Parties (if any), except a Disqualification
Event as to which Rule 506(d)(2)(ii) or (iii) or (d)(3) applies. “Rule 506(d)
Related Party” means a person or entity that is a beneficial owner of such
Buyer’s securities for purposes of Rule 506(d).

 

 15 

 

 

4.           Covenants.

 

4.1           Best Efforts. Each Buyer shall use its best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Sections
5.1(a) of this Agreement. The Company shall use its best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Section
5.1(b) of this Agreement.

 

4.2           Use of Proceeds. The Company will use the proceeds received from
the purchase of the Securities for, among other things, (i) costs and expenses
relating to the sale of the Securities to the Buyers, (ii) outstanding amounts
due and payable to Company counsel, (iii) $200,000 payable to Hillair Capital
Investments L.P. in connection with that certain 8% Original Issue Discount
Senior Convertible Debenture, dated as of August 9, 2016, and (iv) general
working capital purposes, including the payment of trade payables (which may be
through the Company’s line of credit with GemCap Lending I, LLC) in the ordinary
course of the Company’s business and prior practices.

 

4.3           Form D and Blue Sky. The Company shall file a Form D with respect
to the Securities as required under Regulation D and to provide a copy thereof
to each Buyer promptly after such filing. The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to, qualify the Securities for
sale to the Buyers pursuant to this Agreement under applicable securities or
“Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to each Buyer on or prior to the Closing Date. Without limiting any other
obligation of the Company under this Agreement, the Company shall timely make
all filings and reports relating to the offer and sale of the Securities
required under all applicable securities laws (including, without limitation,
all applicable federal securities laws and all applicable “Blue Sky” laws), and
the Company shall comply with all applicable federal, foreign, state and local
laws, statutes, rules, regulations and the like relating to the offering and
sale of the Securities to the Buyers.

 

 16 

 

 

4.4           Securities Law Disclosure; Publicity. The Company shall by 9:00
a.m. (New York City time) on the Trading Day immediately following the date
hereof, file a Current Report on Form 8-K (the “Current Report”) with the
Commission disclosing all the material terms of the transactions contemplated
hereby, and including forms of the Transaction Documents as exhibits thereto,
within the time required by the 1934 Act. From and after the filing of the
Current Report, the Company represents to each of the Buyers that the Company
shall have publicly disclosed all material, non-public information provided to
any of the Buyers as of such time by the Company or any of its Subsidiaries, or
any of their respective officers, directors, employees or agents in connection
with the transactions contemplated by the Transaction Documents. In addition,
effective upon the filing of the Current Report, the Company acknowledges and
agrees that any and all confidentiality or similar obligations under any
agreement, whether written or oral, between the Company, any of its Subsidiaries
or any of their respective officers, directors, affiliates, employees or agents,
on the one hand, and each of the Buyers or any of their respective affiliates,
on the other hand, shall terminate. The Company shall not, and the Company shall
cause each of its Subsidiaries and each of its and their respective officers,
directors, employees and agents not to, provide any Buyer with any material,
non-public information regarding the Company or any of its Subsidiaries from and
after the date hereof without the express prior written consent of such Buyer
(which may be granted or withheld in such Buyer’s sole discretion). In the event
of (x) any breach of any covenant or agreements contained herein or in any other
Transaction Document (to the extent the existence of such breach constitutes
material non-public information) or (y) a breach of any of the covenants in this
Section 4.4, in either case, by the Company, any of its Subsidiaries, or any of
its or their respective officers, directors, employees and agents (as determined
in the reasonable good faith judgment of such Buyer), in addition to any other
remedy provided herein or in the Transaction Documents, such Buyer may deliver
written notice to the Company requesting that the Company make a public
disclosure with respect thereto. If the Company fails to make such public
disclosure, at any time after the second (2nd) Trading Day immediately following
the date such Buyer delivered such notice to the Company, such Buyer shall have
the right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such breach or such material, non-public
information, as applicable, without the prior approval by the Company, any of
its Subsidiaries, or any of its or their respective officers, directors,
employees or agents. No Buyer shall have any liability to the Company, any of
its Subsidiaries, or any of its or their respective officers, directors,
employees, stockholders or agents, for any such disclosure. Subject to the
foregoing, neither the Company, its Subsidiaries nor any Buyer shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, the Company shall be entitled, without
the prior approval of any Buyer, to make any press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the Current Report and contemporaneously therewith and (ii) as is required by
applicable law and regulations (provided that in the case of clause (i) each of
the Lead Buyers shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release). Without the
prior written consent of the applicable Buyer (which may be granted or withheld
in such Buyer’s sole discretion), the Company shall not (and shall cause each of
its Subsidiaries and affiliates to not) disclose the name of such Buyer in any
filing, announcement, release or otherwise. Notwithstanding anything contained
in this Agreement to the contrary and without implication that the contrary
would otherwise be true, the Company expressly acknowledges and agrees that
other than with respect to the transactions contemplated by the Transaction
Documents, no Buyer has had, and no Buyer shall have (unless expressly agreed to
by a particular Buyer after the date hereof in a written definitive and binding
agreement executed by the Company and such particular Buyer (it being understood
and agreed that no Buyer may bind any other Buyer with respect thereto)), any
duty of confidentiality with respect to, or a duty not to trade on the basis of,
any material, non-public information regarding the Company or any of its
Subsidiaries (it being understood and agreed that any offer, sale, assignment,
transfer or other disposition of any Securities by any Person is subject to
applicable securities laws).

 

4.5           Register; Transfer Agent Instructions; Legends; Removal of
Legends.

 

(a)          Register. The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Notes in which the
Company shall record the name and address of the Person in whose name the Notes
have been issued (including the name and address of each transferee), the
principal amount of the Notes held by such Person, the number of Conversion
Shares issuable upon conversion of the Notes held by such Person and the number
of Interest Shares issuable under the terms of the Notes held by such Person.
The Company shall keep the register open and available at all times during
business hours for inspection of any Buyer or its legal representatives.

 

 17 

 

 

(b)          Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent in the form mutually agreed to by the
Company, each of the Lead Buyers and such transfer agent prior to the date
hereof (the “Irrevocable Transfer Agent Instructions”) to issue certificates or
credit shares to the applicable balance accounts at The Depository Trust Company
(“DTC”), registered in the name of each Buyer or its respective nominee(s), for
the Conversion Shares and the Interest Shares in such amounts as specified from
time to time by each Buyer to the Company upon conversion of the Notes. The
Company represents and warrants that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 4.5, and stop transfer
instructions to give effect to Section 3.7 hereof, will be given by the Company
to its transfer agent with respect to the Securities, and that the Securities
shall otherwise be freely transferable on the books and records of the Company,
as applicable, to the extent provided in this Agreement and the other
Transaction Documents. If a Buyer effects a sale, assignment or transfer of the
Securities in accordance with Section 3.7, the Company shall permit the transfer
and shall promptly instruct its transfer agent to issue one or more certificates
or credit shares to the applicable balance accounts at DTC in such name and in
such denominations as specified by such Buyer to effect such sale, transfer or
assignment. In the event that such sale, assignment or transfer involves
Conversion Shares or Interest Shares sold, assigned or transferred pursuant to
an effective registration statement or in compliance with Rule 144, the transfer
agent shall issue such shares to such Buyer, assignee or transferee (as the case
may be) without any restrictive legend in accordance with Section 4.5(d) below.
The Company acknowledges that a breach by it of its obligations hereunder will
cause irreparable harm to a Buyer. Accordingly, the Company acknowledges that
the remedy at law for a breach of its obligations under this Section 4.5(b) will
be inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 4.5(b), that a Buyer shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required. The Company shall cause its counsel to issue the legal
opinion referred to in the Irrevocable Transfer Agent Instructions to the
Company’s transfer agent at each time necessary to give effect to this Section
4.5(b) and the Irrevocable Transfer Agent Instructions. Any fees (with respect
to the transfer agent, counsel to the Company or otherwise) associated with the
issuance of such opinion or the removal of any legends on any of the Securities
shall be borne by the Company.

 

(c)          Each Buyer understands that the Securities have been issued (or
will be issued in the case of the Conversion Shares and the Interest Shares)
pursuant to an exemption from registration or qualification under the 1933 Act
and applicable state securities laws, and except as set forth below, the
Securities shall bear any legend as required by the “blue sky” laws of any state
and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] HAVE BEEN] [THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

 18 

 

 

(d)          Removal of Legends. Certificates evidencing Securities shall not be
required to contain the legend set forth in Section 4.5(c) above or any other
legend (i) while a registration statement covering the resale of such Securities
is effective under the 1933 Act, (ii) following any sale of such Securities
pursuant to Rule 144 (assuming the transferor is not an affiliate of the
Company), (iii) if such Securities are eligible to be sold, assigned or
transferred under Rule 144 (provided that a Buyer provides the Company with
reasonable assurances that such Securities are eligible for sale, assignment or
transfer under Rule 144 which shall not include an opinion of counsel), (iv) in
connection with a sale, assignment or other transfer (other than under Rule
144), provided that such Buyer provides the Company with an opinion of counsel
to such Buyer, in a generally acceptable form, to the effect that such sale,
assignment or transfer of the Securities may be made without registration under
the applicable requirements of the 1933 Act or (v) if such legend is not
required under applicable requirements of the 1933 Act (including, without
limitation, controlling judicial interpretations and pronouncements issued by
the SEC). If a legend is not required pursuant to the foregoing, the Company
shall no later than three (3) Trading Days following the delivery by a Buyer to
the Company or the transfer agent (with notice to the Company) of a legended
certificate representing such Securities (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, if applicable), together with any other deliveries
from such Buyer as may be required above in this Section 4.5(d), as directed by
such Buyer, either: (A) provided that the Company’s transfer agent is
participating in the DTC Fast Automated Securities Transfer Program and such
Securities are Conversion Shares or Interest Shares, credit the aggregate number
of shares of Common Stock to which such Buyer shall be entitled to such Buyer’s
or its designee’s balance account with DTC through its Deposit/Withdrawal at
Custodian system or (B) if the Company’s transfer agent is not participating in
the DTC Fast Automated Securities Transfer Program, issue and deliver (via
reputable overnight courier) to such Buyer, a certificate representing such
Securities that is free from all restrictive and other legends, registered in
the name of such Buyer or its designee (the date by which such credit is so
required to be made to the balance account of such Buyer’s or such Buyer’s
nominee with DTC or such certificate is required to be delivered to such Buyer
pursuant to the foregoing is referred to herein as the “Required Delivery
Date”). The Company shall be responsible for any transfer agent fees or DTC fees
with respect to any issuance of Securities or the removal of any legends with
respect to any Securities in accordance herewith.

 

 19 

 

 

(e)          Failure to Timely Deliver; Buy-In. If the Company fails to (i)
issue and deliver (or cause to be delivered) to a Buyer by the Required Delivery
Date a certificate representing the Securities so delivered to the Company by
such Buyer that is free from all restrictive and other legends or (ii) credit
the balance account of such Buyer’s or such Buyer’s nominee with DTC for such
number of Conversion Shares or Interest Shares so delivered to the Company, and
if on or after the Required Delivery Date such Buyer (or any other Person in
respect, or on behalf, of such Buyer) purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by
such Buyer of all or any portion of the number of shares of Common Stock, or a
sale of a number of shares of Common Stock equal to all or any portion of the
number of shares of Common Stock, that such Buyer so anticipated receiving from
the Company without any restrictive legend, then, in addition to all other
remedies available to such Buyer, the Company shall, within five (5) Trading
Days after such Buyer’s request and in such Buyer’s sole discretion, either (i)
pay cash to such Buyer in an amount equal to such Buyer’s total purchase price
(including brokerage commissions and other out-of-pocket expenses, if any) for
the shares of Common Stock so purchased (including brokerage commissions and
other out-of-pocket expenses, if any) (the “Buy-In Price”), at which point the
Company’s obligation to so deliver such certificate or credit such Buyer’s
balance account shall terminate and such shares shall be cancelled, or (ii)
promptly honor its obligation to so deliver to such Buyer a certificate or
certificates or credit such Buyer’s DTC account representing such number of
shares of Common Stock that would have been so delivered if the Company timely
complied with its obligations hereunder and pay cash to such Buyer in an amount
equal to the excess (if any) of the Buy-In Price over the product of (A) such
number of shares of Conversion Shares or Interest Shares (as the case may be)
that the Company was required to deliver to such Buyer by the Required Delivery
Date multiplied by (B) the lowest VWAP (as defined in the Notes) of the Common
Stock on any Trading Day during the period commencing on the date of the
delivery by such Buyer to the Company of the applicable Conversion Shares or
Interest Shares (as the case may be) and ending on the date of such delivery and
payment under this clause (ii).

 

4.6           Fees and Expenses. The Company shall reimburse each of the Lead
Buyers for all reasonable costs and expenses incurred by it or its affiliates in
connection with the structuring, documentation, negotiation and closing of the
transactions contemplated by the Transaction Documents (including, without
limitation, as applicable, all legal fees and disbursements of Mintz, Levin,
Cohn, Ferris, Glovsky and Popeo, P.C. (“Mintz Levin”), counsel to the Lead
Buyers, any other reasonable fees and expenses in connection with the
structuring, documentation, negotiation and closing of the transactions
contemplated by the Transaction Documents and due diligence and regulatory
filings in connection therewith), which amount shall not exceed $30,000 in the
aggregate ($12,500 of which has heretofore been paid by the Company) without the
consent of the Company (the “Reimbursable Transaction Expenses”). Each Lead
Buyer shall withhold $8,750 of the Reimbursable Transaction Expenses from its
applicable Purchase Price at the Closing, and shall pay such withheld amount
directly to Mintz Levin on the Closing Date by wire transfer of immediately
available funds; it being understood that Mintz Levin has rendered legal advice
only to the Lead Buyers, and not to the Company, any other Buyer or any other
Person in connection with the transactions contemplated by the Transaction
Documents, and that each of the Company and each Buyer other than the Lead
Buyers has relied for such matters on the advice of its own respective legal
counsel. The Company shall promptly reimburse Mintz Levin on demand for any
portion of the Reimbursable Transaction Expenses not so reimbursed through such
withholding by the Lead Buyers at the Closing. For the avoidance of doubt, the
full amount of the Reimbursable Transaction Expenses and any portion thereof
shall be non-refundable when paid or withheld pursuant hereto. The Company shall
be responsible for the payment of all placement agent’s fees, financial advisory
fees, transfer agent fees (including, without limitation, any fees required for
same-day processing of any instruction letter delivered by the Company and any
conversion or exercise notice delivered by any Buyer), DTC fees, broker’s
commissions (other than for Persons engaged by any Buyer), stamp taxes and other
taxes and duties relating to or arising out of the transactions contemplated by
the Transaction Documents. The Company shall pay, and hold each Buyer harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorneys’ fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment. Except as otherwise set forth in
the Transaction Documents, each party to this Agreement shall bear its own
expenses in connection with the sale of the Securities to the Buyers.

 

 20 

 

 

4.7           No Net Short Sales. So long as any Buyer or any of its affiliates
holds any Notes, neither such Buyer nor any of its affiliates nor any entity
managed or controlled by such Buyer (collectively, the “Restricted Persons” and
each of the foregoing is referred to herein as a “Restricted Person”) shall
maintain, in the aggregate, a Net Short Position.  For purposes hereof, a “Net
Short Position” by a Restricted Person means a position whereby such Restricted
Person has executed one or more sales of Common Stock that is marked as a short
sale (but not including any sale marked “short exempt”) and that is executed at
a time when such Restricted Person does not have an equivalent offsetting long
position in the Common Stock (or is deemed to have a long position hereunder or
otherwise in accordance with Regulation SHO under the 1934 Act); provided,
further that no “Short Sale” shall be deemed to exist as a result of any failure
by the Company (or its agents) to deliver Conversion Shares upon conversion of a
Note to any Restricted Person converting such Note. For purposes of determining
whether a Restricted Person has an equivalent offsetting long position in the
Common Stock, such Restricted Person shall be deemed to hold “long” all Common
Stock that is either (i) then owned by such Restricted Person, if any, (ii) then
issuable to such Restricted Person as Conversion Shares pursuant to the terms of
the Notes then held by such Restricted Person, if any, (without regard to any
limitations on conversion set forth in the Notes and giving effect to any
conversion price adjustments that would take effect given only the passage of
time). Notwithstanding the foregoing, nothing contained herein shall (without
implication that the contrary would otherwise be true) prohibit any Restricted
Person from selling “long” (as defined under Rule 200 promulgated under
Regulation SHO under the 1934 Act) the Securities or any other Common Stock then
owned by such Restricted Person.

 

4.8           No Variable Rate Transactions. So long as any of the Buyers or any
of their respective affiliates holds any Notes, neither the Company nor any of
its affiliates or Subsidiaries, nor any of its or their respective officers,
employees, directors, agents or other representatives, will, without the prior
written consent of the Required Holders (which consent may be withheld, delayed
or conditioned in the sole discretion of such Required Holders), directly or
indirectly, effect, enter into, announce or recommend to its stockholders any
agreement, plan, arrangement or transaction (or issue, amend or waive any
security), or effect any Subsequent Placement, that would or would reasonably be
expected to constitute or involve a Variable Rate Transaction; provided,
however, that the Company may effect, enter into, announce or recommend to its
stockholders (i) any agreement, plan, arrangement or transaction with any Person
constituting or involving an “equity line of credit” pursuant to which the
Company may sell securities at a future determined price, so long as (A) all net
proceeds received by the Company or any of its affiliates or Subsidiaries from
any such agreement, plan, arrangement or transaction constituting or involving
an “equity line of credit” are utilized solely to repay outstanding amounts
under the Notes until all of the Notes are repaid in full in accordance with
their terms and are no longer outstanding and (B) no securities are offered,
issued or sold by the Company in connection therewith at a per share price
(after deducting all fees, discounts, commissions and other compensation to any
Person in connection therewith) that is less than a fixed floor price (such
fixed floor price, the “Third Party Floor Price”) that shall not be less than,
or be subject to adjustment or reset (including, without limitation, pursuant to
any “full ratchet” or “weighted average” anti-dilution provisions or pursuant to
any standard anti-dilution provisions for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction that may be
applicable to such Third Party Floor Price) to a price that is less than, the
then applicable Conversion Price (as defined in the Notes) under the Notes (as
such Conversion Price may be adjusted from time to time under the terms of the
Notes), and which Third Party Floor Price shall be expressly set forth in
writing in the definitive transaction documents relating thereto (such
transaction, an “Acceptable Equity Line”), or (ii) a Qualified Public Offering
(as defined in the Notes), provided that all Net Qualified Public Offering
Proceeds (as defined in the Notes) from such Qualified Public Offering are
utilized solely to effect a Qualified Public Offering Redemption (as defined in
the Notes) of the Notes in accordance with the terms of the Notes, until all of
the Notes are so redeemed in full in accordance with their terms, including,
without limitation, payment in full of the Qualified Public Offering Redemption
Price (together with any Late Charges thereon) to the holders of the Notes, and
are no longer outstanding.

 

 21 

 

 

4.9           Pledge of Securities. Notwithstanding anything to the contrary
contained in this Agreement, the Company acknowledges and agrees that the
Securities may be pledged by any Buyer in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Buyer effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by any Buyer.

 

4.10         No Integration. None of the Company, any of its affiliates (as
defined in Rule 501(b) under the 1933 Act), or any person acting on behalf of
the Company or such affiliate will sell, offer for sale, or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in the 1933
Act) which will be integrated with the sale of the Securities in a manner which
would require the registration of the Securities under the 1933 Act or require
stockholder approval under the rules and regulations of the Trading Market and
the Company will take all action that is appropriate or necessary to assure that
its offerings of other securities will not be integrated for purposes of the
1933 Act or the rules and regulations of the Trading Market, with the issuance
of Securities contemplated hereby.

 

4.11         Passive Foreign Investment Company. The Company shall conduct its
business, and shall cause its Subsidiaries to conduct their respective
businesses, in such a manner as will ensure that the Company will not be deemed
to constitute a passive foreign investment company within the meaning of Section
1297 of the Code.

 

 22 

 

 

4.12         No Frustration. So long as any of the Buyers or any of their
respective affiliates holds any Securities, neither the Company nor any of its
affiliates or Subsidiaries, nor any of its or their respective officers,
employees, directors, agents or other representatives, will, without the prior
written consent of the Required Holders (which consent may be withheld, delayed
or conditioned in the sole discretion of such Required Holders), effect, enter
into, announce or recommend to its stockholders any agreement, plan, arrangement
or transaction (or issue, amend or waive any security), or effect any Subsequent
Placement, that would or would reasonably be expected to restrict, delay,
conflict with or impair the ability or right of the Company to timely perform
its obligations under this Agreement or the Notes, including, without
limitation, the obligation of the Company to timely (i) deliver shares of Common
Stock to any Buyer (or a designee thereof, if applicable) in accordance with
this Agreement or the Notes and/or (ii) repay in cash all outstanding principal
and other amounts outstanding under the Notes at maturity or at any other times
when payments are required to be made in cash pursuant to the terms of the
Notes.

 

4.13         Exclusivity. From and after the date hereof and so long as any of
the Buyers or any of their respective affiliates holds any Notes, neither the
Company nor any of its affiliates or Subsidiaries, nor any of its or their
respective officers, employees, directors, agents or other representatives,
will, without the prior written consent of the Required Holders (which consent
may be withheld, delayed or conditioned in the sole discretion of such Required
Holders), directly or indirectly: (a) solicit, initiate, encourage or accept any
other inquiries, proposals or offers from any Person (other than the Buyers)
relating to any exchange (i) of any security of the Company or any of its
Subsidiaries for any other security of the Company or any of its Subsidiaries,
except to the extent (x) consummated pursuant to an exchange registered under a
registration statement of the Company filed pursuant to the 1933 Act and
declared effective by the Commission or (y) such exchange is exempt from
registration pursuant to an exemption provided under the 1933 Act (other than
Section 3(a)(10) of the 1933 Act) or (ii) of any Indebtedness or other
securities of, or claim against, the Company or any of its Subsidiaries relying
on the exemption provided by Section 3(a)(10) of the 1933 Act (any such
transaction described in clauses (i) or (ii), an “Exchange Transaction”); (b)
enter into, effect, alter, amend, announce or recommend to its stockholders any
Exchange Transaction with any Person (other than the Buyers); or (c) participate
in any discussions, conversations, negotiations or other communications with any
Person (other than the Buyers) regarding any Exchange Transaction, or furnish to
any Person (other than the Buyers) any information with respect to any Exchange
Transaction, or otherwise cooperate in any way, assist or participate in,
facilitate or encourage any effort or attempt by any Person (other than the
Buyers) to seek an Exchange Transaction involving the Company or any of its
Subsidiaries. Notwithstanding the foregoing or anything contained herein to the
contrary, neither the Company nor any of its affiliates or Subsidiaries, nor any
of its or their respective officers, employees, directors, agents or other
representatives, will, without the prior written consent of the Required Holders
(which consent may be withheld, delayed or conditioned in the sole discretion of
such Required Holders), directly or indirectly, cooperate in any way, assist or
participate in, facilitate or encourage any effort or attempt by any Person
(other than the Buyers) to effect any acquisition of securities or Indebtedness
of, or claim against, the Company by such Person from an existing holder of such
securities, Indebtedness or claim in connection with a proposed exchange of such
securities or Indebtedness of, or claim against, the Company (whether pursuant
to Section 3(a)(9) or 3(a)(10) of the 1933 Act or otherwise) (a “Third Party
Exchange Transfer”). The Company, its affiliates and Subsidiaries, and each of
its and their respective officers, employees, directors, agents or other
representatives shall immediately cease and cause to be terminated all existing
discussions, conversations, negotiations and other communications with any
Persons (other than the Buyers) with respect to any of the foregoing. The
Company shall promptly (and in no event later than 24 hours after receipt)
notify (which notice shall be provided orally and in writing and shall identify
the Person making the inquiry, request, proposal or offer and set forth the
material terms thereof) each of the Buyers after receipt of any inquiry,
request, proposal or offer relating to any Exchange Transaction or Third Party
Exchange Transfer, and shall promptly (and in no event later than 24 hours after
receipt) provide copies to each of the Buyers of any written inquiries,
requests, proposals or offers relating thereto. The Company agrees that it and
its affiliates and Subsidiaries, and each of its and their respective officers,
employees, directors, agents or other representatives Subsidiaries will not
enter into any agreement with any Person subsequent to the date hereof which
prohibits the Company from providing any information to each of the Buyers in
accordance with this provision.

 

 23 

 

 

4.14         Additional Issuance of Securities. From and after the date hereof
through and including the forty-fifth (45th) Trading Day immediately following
the date of this Agreement, neither the Company nor any of its Subsidiaries
shall, directly or indirectly, effect any Subsequent Placement, without the
prior written consent of the Required Holders (which consent may be withheld,
delayed or conditioned in the sole discretion of such Required Holders). The
restrictions contained in this Section 4.14 shall not apply to (i) the issuance
of any Excluded Securities, (ii) an Acceptable Equity Line or (iii) a Qualified
Public Offering (as defined in the Notes), provided that all Net Qualified
Public Offering Proceeds (as defined in the Notes) from such Qualified Public
Offering are utilized solely to effect a Qualified Public Offering Redemption
(as defined in the Notes) of the Notes in accordance with the terms of the
Notes, until all of the Notes are so redeemed in full in accordance with their
terms, including, without limitation, payment in full of the Qualified Public
Offering Redemption Price (together with any Late Charges thereon) to the
holders of the Notes, and are no longer outstanding.

 

4.15         Restriction on Redemption and Cash Dividend. Except as expressly
set forth in the Notes, so long as any Notes are outstanding, the Company shall
not, directly or indirectly, redeem, or declare or pay any cash dividend or
distribution on, any securities of the Company or any of its Subsidiaries
without the prior written consent of the Required Holders (which consent may be
withheld, delayed or conditioned in the sole discretion of such Required
Holders).

 

4.16         Stockholder Approval. At the next special or annual meeting of
stockholders of the Company with a record date after the date of this Agreement,
which annual or special meeting shall be called and held not later than December
31, 2017 (the “First Stockholder Meeting”), the Company shall take all action
necessary to obtain the approval of its stockholders of the issuance of all of
the shares of Common Stock issuable under the Notes, without regard to any
limitations on conversion set forth in the Notes, pursuant to and in accordance
with the applicable rules and regulations of the Trading Market, including,
without limitation, NASDAQ Listing Rule 5635, if such rule is then applicable to
the Company, its Common Stock or any of the transactions contemplated by the
Transaction Documents, and the articles of incorporation, bylaws or other
governing documents of the Company (such affirmative approval being referred to
herein as the “Stockholder Approval”, and the date such Stockholder Approval is
obtained, the “Stockholder Approval Date”). In connection therewith, the Company
shall provide each stockholder entitled to vote at the First Stockholder Meeting
a proxy statement soliciting the affirmative vote of the Company’s stockholders
necessary to obtain the Stockholder Approval at the First Stockholder Meeting,
and the Company shall use its reasonable best efforts to solicit and obtain the
Stockholder Approval at the First Stockholder Meeting and to cause the Board of
Directors of the Company to recommend, to the extent possible consistent with
its fiduciary duties under applicable law, to the Company’s stockholders that
they vote to approve the Stockholder Approval proposal at the First Stockholder
Meeting. If, despite the Company's reasonable best efforts the Stockholder
Approval is not obtained at the First Stockholder Meeting, the Company shall
seek to obtain the Stockholder Approval at each special or annual meeting of
stockholders of the Company convened after the First Stockholder Meeting (each
such meeting, a “Subsequent Stockholder Meeting”). In connection therewith, the
Company shall provide each stockholder entitled to vote at a Subsequent
Stockholder Meeting a proxy statement soliciting the affirmative vote of the
Company’s stockholders necessary to obtain the Stockholder Approval at such
Subsequent Stockholder Meeting, and the Company shall use its reasonable best
efforts to solicit and obtain the Stockholder Approval at such Subsequent
Stockholder Meeting and to cause the Board of Directors of the Company to
recommend, to the extent possible consistent with its fiduciary duties under
applicable law, to the Company’s stockholders that they vote to approve the
Stockholder Approval proposal at such Subsequent Stockholder Meeting.

 

 24 

 

 

4.17         Corporate Existence. So long as any Notes are outstanding, the
Company shall not, directly or indirectly, effect, enter into, be a party to,
announce or recommend to its stockholders any Fundamental Transaction (as
defined in the Notes), unless (i) the Required Holders shall have provided their
prior written consent thereto (which consent may be withheld, delayed or
conditioned in the sole discretion of such Required Holders) and (ii) the
Company complies in all respects with the applicable provisions governing
Fundamental Transactions set forth in the Notes.

 

4.18         Stock Splits. Until the Notes are no longer outstanding, the
Company shall not effect any stock combination, reverse stock split or other
similar transaction (or make any public announcement or disclosure with respect
to any of the foregoing), without the prior written consent of the Required
Holders (which consent may be withheld, delayed or conditioned in the sole
discretion of such Required Holders).

 

4.20         Conversion Procedures. The form of Notice of Conversion included in
the Notes sets forth the totality of the procedures required of the Buyers in
order to convert the Notes. Except as expressly set forth in Section 4.5, no
additional legal opinion, other information or instructions shall be required of
the Buyers to convert their Notes. The Company shall honor conversion of the
Notes and shall deliver the Conversion Shares in accordance with the terms,
conditions and time periods set forth in the Notes.

 

4.21         Reservation of Shares. So long as any of the Notes remain
outstanding, the Company shall take all action necessary to at all times have
authorized, and reserved for the purpose of issuance, no less than (i) 200% of
the maximum number of shares of Common Stock issuable upon conversion of all of
the Notes (assuming for purposes hereof that the Notes are convertible at the
applicable Conversion Price (as defined in the Notes), and without regard to any
limitations on the conversion of the Notes set forth therein), and (ii) 200% of
the maximum number of Interest Shares issuable pursuant to the terms of the
Notes from the Closing Date through the Maturity Date (assuming for purposes
hereof that the Interest Shares are issuable at the applicable Interest
Conversion Price (as defined in the Notes) and such Notes remain outstanding
until the Maturity Date (as defined in the Notes)).

 

 25 

 

 

 

4.22         Listing. The Company shall take all actions necessary to cause all
of the Conversion Shares and Interest Shares that may be issued pursuant to the
Notes (without regard to any limitations on conversion set forth in the Notes
set forth therein), to be approved for listing on The NASDAQ Capital Market as
of the Closing Date, subject only to official notice of issuance, and shall
maintain such listing of all Conversion Shares and Interest Shares from time to
time issuable under the terms of the Notes on The NASDAQ Capital Market or
another Trading Market. So long as any of the Securities remain outstanding, the
Company shall maintain the Common Stock’s listing on The NASDAQ Capital Market
or another Trading Market, and neither the Company nor any of its Subsidiaries
shall take any action which could be reasonably expected to result in the
delisting or suspension of the Common Stock on The NASDAQ Capital Market or
other Trading Market. The Company shall pay all fees and expenses in connection
with satisfying its obligations under this Section 4.21.

 

4.23         Reporting Status. So long as any of the Notes remain outstanding,
the Company shall timely file all reports required to be filed with the SEC
pursuant to the 1934 Act, and the Company shall not terminate its status as an
issuer required to file reports under the 1934 Act even if the 1934 Act or the
rules and regulations thereunder would no longer require or otherwise permit
such termination.

 

5.           Closing Conditions.

 

5.1           Conditions to the Closing.

 

(a)          Conditions to the Company’s Obligation to Sell. The obligation of
the Company to sell and issue the Notes to each of the Buyers at the Closing is
subject to the satisfaction, prior to or at the Closing, of each of the
following conditions, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion by
providing each Buyer with prior written notice thereof:

 

(i)          Representations and Warranties. The representations and warranties
of such Buyer contained in this Agreement (x) that are not qualified by
“materiality” shall have been true and correct in all material respects when
made and shall be true and correct in all material respects as of the Closing
Date with the same force and effect as if made on such dates, except to the
extent such representations and warranties are as of another date, in which
case, such representations and warranties shall be true and correct in all
material respects as of such other date and (y) that are qualified by
“materiality” shall have been true and correct when made and shall be true and
correct as of the Closing Date with the same force and effect as if made on such
dates, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct as of such other date.

 

 26 

 

 

(ii)         Performance of Buyer. Such Buyer shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by such Buyer at or prior to the Closing.

 

(iii)        Purchase Price. Such Buyer shall have delivered to the Company its
respective Purchase Price (less, in the case of each Lead Buyer, the amounts
withheld by such Lead Buyer pursuant to Section 4.6) to the Company for the Note
to be issued and sold to such Buyer at the Closing, by wire transfers of
immediately available funds in accordance with the Company’s written wire
instructions.

 

(iv)         Execution and Delivery of Transaction Documents. Such Buyer shall
have duly executed and delivered to the Company this Agreement.

 

(v)          No Injunction. No statute, regulation, order, decree, writ, ruling
or injunction shall have been enacted, entered, promulgated, threatened or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of or which would materially modify or delay any of
the transactions contemplated by the Transaction Documents.

 

(vi)         Consents. The Company shall have received all consents,
authorizations, orders and approvals from the Commission, any other Governmental
authorities, and of any other Person, necessary for the consummation of the
transactions contemplated hereby, in each case, in form and substance reasonably
satisfactory to the Buyers, and no such consent, authorization, order and
approval shall have been revoked.

 

(vii)        Other. Such Buyer shall have delivered to the Company such other
documents, instruments or certificates relating to the transactions contemplated
by this Agreement as the Company or its counsel may reasonably request.

 

(b)          Conditions to Each Buyer’s Obligation to Purchase. The obligation
of each Buyer to purchase the Note to be issued and sold to such Buyer at the
Closing is subject to the satisfaction, prior to or at the Closing, of each of
the following conditions, provided that these conditions are for each Buyer’s
sole benefit and may be waived by such Buyer, solely with respect to itself and
not any other Buyer, at any time in its sole discretion by providing the Company
with prior written notice thereof:

 

(i)          Representations and Warranties. The representations and warranties
of the Company contained in this Agreement (x) that are not qualified by
“materiality” or “Material Adverse Effect” shall have been true and correct in
all material respects when made and shall be true and correct in all material
respects as of the Closing Date with the same force and effect as if made on
such dates, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct in all material respects as of such other date and (y) that are
qualified by “materiality” or “Material Adverse Effect” shall have been true and
correct when made and shall be true and correct as of the Closing Date with the
same force and effect as if made on such dates, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct as of such other date.

 

 27 

 

 

(ii)         Performance of the Company. The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing. The Company shall have delivered
to such Buyer on the Closing Date a written certification by an executive
officer of the Company attesting to the satisfaction of the conditions contained
in subsection (i) above and this subsection (ii) of this Section 5.1(b).

 

(iii)        Execution and Delivery of Transaction Documents. The Company (A)
shall have duly executed and delivered to such Buyer this Agreement and (B)
shall have delivered to such Buyer the Note being purchased by such Buyer at the
Closing pursuant to this Agreement in the aggregate original principal amount as
is set forth opposite such Buyer’s name in column (3) on Schedule I hereto, duly
executed on behalf of the Company and registered in the name of such Buyer or
its designee.

 

(iv)         Listing of Securities. All of the Conversion Shares and all of the
Interest Shares that may be issued pursuant to the Notes (without regard to any
limitations on conversion set forth in the Notes), shall have been approved for
listing on The NASDAQ Capital Market as of the Closing Date, subject only to
official notice of issuance.

 

(v)          No Suspension of Trading in or Notice of Delisting of Common Stock.
Trading in the Common Stock shall not have been suspended by the Commission, The
NASDAQ Capital Market or the Financial Industry Regulatory Authority, the
Company shall not have received any notice that the listing of the Common Stock
on The NASDAQ Capital Market shall be terminated, trading in securities
generally as reported on any Trading Market shall not have been suspended or
limited, nor shall a banking moratorium have been declared either by the U.S. or
New York State authorities, there shall not have been imposed any suspension of
electronic trading or settlement services by DTC with respect to the Common
Stock that is continuing, the Company shall not have received any notice from
DTC to the effect that a suspension of electronic trading or settlement services
by DTC with respect to the Common Stock is being imposed or is contemplated, nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity or crisis that has had or would
reasonably be expected to have a material adverse change in any U.S. financial,
credit or securities market that is continuing.

 

(vi)         Compliance with Laws. The Company shall have complied with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances in connection with the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, including,
without limitation, the Company shall have obtained all permits and
qualifications required by any applicable state securities or “Blue Sky” laws
for the offer and sale of the Securities by the Company to the Buyers pursuant
to the Transaction Documents (or shall have the availability of exemptions
therefrom).

 

 28 

 

 

(vii)        No Injunction. No statute, regulation, order, decree, writ, ruling
or injunction shall have been enacted, entered, promulgated, threatened or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of or which would materially modify or delay any of
the transactions contemplated by the Transaction Documents.

 

(viii)      No Proceedings or Litigation. No action, suit or proceeding before
any arbitrator or any court or governmental authority shall have been commenced
or threatened, and no inquiry or investigation by any governmental authority
shall have been commenced or threatened, against the Company or any Subsidiary,
or any of the officers, directors or affiliates of the Company or any
Subsidiary, seeking to restrain, prevent or change the transactions contemplated
by the Transaction Documents, or seeking material damages in connection with
such transactions.

 

(ix)         No Material Adverse Effect. Since the date of execution of this
Agreement, no condition, occurrence, state of facts or event shall have occurred
that, individually or in the aggregate, constitutes a Material Adverse Effect or
reasonably could result in a Material Adverse Effect.

 

(x)          Opinion of Counsel. On the Closing Date, such Buyer shall have
received an opinion from outside counsel to the Company, dated the Closing Date,
in the form mutually agreed to by the Company and the Lead Buyers prior to the
date hereof.

 

(xi)         Current Public Information. The Current Report shall have been
filed with the Commission as required pursuant to Section 4.4, and the Press
Release shall have been issued by the Company in accordance with Section 4.4.
All reports, schedules, registrations, forms, statements, information and other
documents required to have been filed by the Company with the Commission
pursuant to the reporting requirements of the 1934 Act, including all material
required to have been filed by the Company with the Commission pursuant to
Section 13(a) or 15(d) of the 1934 Act, shall have been filed with the
Commission under the 1934 Act.

 

(xii)        No Note Conditions Failure. No Note Conditions Failure shall exist.

 

(xiii)      Good Standing. The Company shall have delivered to such Buyer a
certificate evidencing the good standing of the Company in such entity’s
jurisdiction of formation issued by the Secretary of State (or comparable
office) of such jurisdiction of formation as of a date within ten (10) days of
the Closing Date.

 

(xiv)        Articles of Incorporation. The Company shall have delivered to such
Buyer a certified copy of the Articles of Incorporation as certified by the
Nevada Secretary of State within ten (10) days of the Closing Date.

 

 29 

 

 

(xv)         Transfer Agent Letter. The Company shall have delivered to such
Buyer a letter from the Company’s transfer agent certifying the number of shares
of Common Stock outstanding on the Closing Date.

 

(xvi)        Wire Instructions. Such Buyer shall have received a letter on the
letterhead of the Company, duly executed by the Chief Executive Officer of the
Company, setting forth the wire instructions of the Company.

 

(xvii)      Consents. The Company shall have received all consents,
authorizations, orders and approvals from the Commission, any other Governmental
authorities, and of any other Person, necessary for the consummation of the
transactions contemplated hereby, in each case, in form and substance reasonably
satisfactory to the Buyers, and no such consent, authorization, order and
approval shall have been revoked.

 

(xviii)     Other. The Company shall have delivered to such Buyer such other
documents, instruments or certificates relating to the transactions contemplated
by this Agreement as such Buyer or its counsel may reasonably request.

 

6.           Termination. In the event that the Closing shall not have occurred
with respect to a Buyer within seven (7) days of the date hereof, then such
Buyer shall have the right to terminate its obligations under this Agreement
with respect to itself at any time on or after the close of business on such
date without liability of such Buyer to any other party; provided, however, (a)
the right to terminate this Agreement under this Section 6 shall not be
available to such Buyer if the failure of the transactions contemplated by this
Agreement to have been consummated by such date is the result of such Buyer’s
breach of this Agreement and (b) the abandonment of the sale and purchase of the
Notes shall be applicable only to such Buyer providing such written notice.
Nothing contained in this Section 6 shall be deemed to release any party from
any liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents.

 

7.           Indemnification. In consideration of each Buyer’s execution and
delivery of this Agreement and acquiring the Securities hereunder and under the
Notes and in addition to all of the Company’s other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless each Buyer and each holder of any Securities and all of their
respective stockholders, partners, members, officers, directors, employees and
direct or indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company or any Subsidiary in any of the Transaction Documents, (b) any breach of
any covenant, agreement or obligation of the Company or any Subsidiary contained
in any of the Transaction Documents or (c) any cause of action, suit or claim
brought or made against such Indemnitee by a third party (including for these
purposes a derivative action brought on behalf of the Company or any Subsidiary)
and arising out of or resulting from (i) the execution, delivery, performance or
enforcement of any of the Transaction Documents, (ii) any transaction financed
or to be financed in whole or in part, directly or indirectly, with the proceeds
of the issuance of the Securities, or (iii) the status of such Buyer or holder
of the Securities either as an investor in the Company pursuant to the
transactions contemplated by the Transaction Documents or as a party to this
Agreement (including, without limitation, as a party in interest or otherwise in
any action or proceeding for injunctive or other equitable relief). To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.

 

 30 

 

 

Promptly after receipt by an Indemnitee under this Section 7 of notice of the
commencement of any action or proceeding (including any governmental action or
proceeding) involving an Indemnified Liability, such Indemnitee shall, if a
claim in respect thereof is to be made against the Company under this Section 7,
deliver to the Company a written notice of the commencement thereof, and the
Company shall have the right to participate in, and, to the extent the Company
so desires, to assume control of the defense thereof with counsel mutually
satisfactory to the Company and the Indemnitee; provided, however, that an
Indemnitee shall have the right to retain its own counsel with the fees and
expenses of such counsel to be paid by the Company if: (i) the Company has
agreed in writing to pay such fees and expenses; (ii) the Company shall have
failed promptly to assume the defense of such Indemnified Liability and to
employ counsel reasonably satisfactory to such Indemnitee in any such
Indemnified Liability; or (iii) the named parties to any such Indemnified
Liability (including any impleaded parties) include both such Indemnitee and the
Company, and such Indemnitee shall have been advised by counsel that a conflict
of interest is likely to exist if the same counsel were to represent such
Indemnitee and the Company (in which case, if such Indemnitee notifies the
Company in writing that it elects to employ separate counsel at the expense of
the Company, then the Company shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Company), provided
further, that in the case of clause (iii) above the Company shall not be
responsible for the reasonable fees and expenses of more than one (1) such
separate legal counsel. The Indemnitee shall reasonably cooperate with the
Company in connection with any negotiation or defense of any such action or
Indemnified Liability by the Company and shall furnish to the Company all
information reasonably available to the Indemnitee which relates to such action
or Indemnified Liability. The Company shall keep the Indemnitee reasonably
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. The Company shall not be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent, provided, however, that the Company shall not unreasonably withhold,
delay or condition its consent. The Company shall not, without the prior written
consent of the Indemnitee, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnitee of a release
from all liability in respect to such Indemnified Liability or litigation, and
such settlement shall not include any admission as to fault on the part of the
Indemnitee. Following indemnification as provided for hereunder, the Company
shall be subrogated to all rights of the Indemnitee with respect to all third
parties, firms or corporations relating to the matter for which indemnification
has been made. The failure to deliver written notice to the Company within a
reasonable time of the commencement of any such action shall not relieve the
Company of any liability to the Indemnitee under this Section 7, except to the
extent that the Company is materially and adversely prejudiced in its ability to
defend such action.

 

 31 

 

 

The indemnification required by this Section 7 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Liabilities are incurred.

 

The indemnity agreement contained herein shall be in addition to (A) any cause
of action or similar right of the Indemnitee against the Company or others, and
(B) any liabilities the Company may be subject to pursuant to the law.

 

8.           Miscellaneous

 

8.1           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including, as contemplated below, any assignee or transferee of any of the
Securities. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Required Holders
(which may be granted or withheld in the sole discretion of such Required
Holders), including, without limitation, by way of a Fundamental Transaction (as
defined in the Notes) (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Notes). Any Buyer
may assign some or all of its rights hereunder in connection with any assignment
or transfer of any of its Securities without the consent of the Company;
provided, however, that such assignee or transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions of the
Transaction Documents that apply to the “Buyers,” in which event such assignee
or transferee (as the case may be) shall be deemed to be a Buyer hereunder with
respect to such assigned rights. Nothing in this Agreement, express or implied,
is intended to confer upon any party, other than the parties hereto or their
respective successors and assigns or the Indemnitees referred to in Section 7,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

8.2           Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of Illinois, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Illinois or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of Illinois. The Company
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

 32 

 

 

8.3           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

8.4           Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); (iii) upon receipt, when sent by electronic
message (provided the recipient responds to the message and confirmation of both
electronic messages are kept on file by the sending party); or (iv) one (1)
Trading Day after timely deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:

 

If to the Company:

 

2479 E. Bayshore Road, Suite 195

Palo Alto, CA 94303
Facsimile: (408) 824-1543
Attention: Nadir Ali, Chief Executive Officer

Email: nadir.ali@inpixon.com

 

With a copy (for informational purposes only) to:

 

Mitchell Silberberg & Knupp LLP
12 East 49th Street, 30th Floor

New York, NY 10017

Facsimile: (917) 546-7677
Attention: Melanie Figueroa, Esq.

Email: mxf@msk.com

 

If to the Transfer Agent:

 

Corporate Stock Transfer, Inc.
3200 Cherry Creek South Drive, Suite 430
Denver, CO 80209
Facsimile: (303) 282-5800
Attention: Caitlyn Bell Van Valin, Executive Vice President

Email: caitlynbell@corporatestock.com

 

 33 

 

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

 

with a copy (for informational purposes only) to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
666 Third Avenue
New York, NY 10017
Facsimile: (212) 983-3115
Attention: Anthony J. Marsico, Esq.

Email: ajmarsico@mintz.com

 

or to such other address and/or facsimile number and/or email address and/or to
the attention of such other Person as the recipient party has specified by
written notice given to each other party one (1) Trading Day prior to the
effectiveness of such change, provided that Mintz Levin shall only be provided
copies of notices sent to any of the Lead Buyers. Written confirmation of
receipt (A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender’s
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission, (C) electronically generated by
the sender’s electronic mail containing the time, date and recipient email
address or (D) provided by a nationally recognized overnight delivery service,
shall be rebuttable evidence of personal service, receipt by facsimile or
receipt from an overnight courier service in accordance with clause (i), (ii),
(iii) or (iv) above, respectively.

 

8.5           Amendments and Waivers. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Required Holders, and any amendment to any provision of this Agreement made in
conformity with the provisions of this Section 8.5 shall be binding on all
Buyers and holders of Securities, as applicable, provided that no such amendment
shall be effective to the extent that it (A) applies to less than all of the
holders of the Securities then outstanding or (B) imposes any obligation or
liability on any Buyer without such Buyer’s prior written consent (which may be
granted or withheld in such Buyer’s sole discretion). No consideration shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of any of the Transaction Documents unless the same consideration
also is offered pro rata to all of the holders of Notes then outstanding, if
any. No waiver shall be effective unless it is in writing and signed by an
authorized representative of the waiving party, provided that the Required
Holders may waive any provision of this Agreement, and any waiver of any
provision of this Agreement made in conformity with the provisions of this
Section 8.5 shall be binding on all Buyers and holders of Securities, as
applicable, provided that no such waiver shall be effective to the extent that
it (1) applies to less than all of the holders of the Securities then
outstanding (unless a party gives a waiver as to itself only) or (2) imposes any
obligation or liability on any Buyer without such Buyer’s prior written consent
(which may be granted or withheld in such Buyer’s sole discretion).

 

 34 

 

 

8.6           Severability; Maximum Payment Amounts. If any provision of this
Agreement is prohibited by law or otherwise determined to be invalid or
unenforceable by a court of competent jurisdiction, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to
apply to the broadest extent that it would be valid and enforceable, and the
invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Agreement so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s). Notwithstanding anything to
the contrary contained in this Agreement or any other Transaction Document (and
without implication that the following is required or applicable), it is the
intention of the parties that in no event shall amounts and value paid by the
Company and/or any of its Subsidiaries (as the case may be), or payable to or
received by any of the Buyers, under the Transaction Documents (including
without limitation, any amounts that would be characterized as “interest” under
applicable law) exceed amounts permitted under any applicable law. Accordingly,
if any obligation to pay, payment made to any Buyer, or collection by any Buyer
pursuant the Transaction Documents is finally judicially determined to be
contrary to any such applicable law, such obligation to pay, payment or
collection shall be deemed to have been made by mutual mistake of such Buyer,
the Company and its Subsidiaries and such amount shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by the applicable law. Such
adjustment shall be effected, to the extent necessary, by reducing or refunding,
at the option of such Buyer, the amount of interest or any other amounts which
would constitute unlawful amounts required to be paid or actually paid to such
Buyer under the Transaction Documents. For greater certainty, to the extent that
any interest, charges, fees, expenses or other amounts required to be paid to or
received by such Buyer under any of the Transaction Documents or related thereto
are held to be within the meaning of “interest” or another applicable term to
otherwise be violative of applicable law, such amounts shall be pro-rated over
the period of time to which they relate.

 

8.7           Entire Agreement. This Agreement, the other Transaction Documents
and the schedules and exhibits attached hereto and thereto and the instruments
referenced herein and therein supersede all other prior oral or written
agreements between the Buyers, the Company, its Subsidiaries, their affiliates
and Persons acting on their behalf, including, without limitation, any
transactions by any Buyer with respect to the Securities, and the other matters
contained herein and therein, and this Agreement, the other Transaction
Documents, the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein contain the entire understanding of
the parties solely with respect to the matters covered herein and therein;
provided, however, nothing contained in this Agreement or any other Transaction
Document shall (or shall be deemed to) (i) have any effect on any agreements any
Buyer has entered into with, or any instruments any Buyer has received from, the
Company or any of its Subsidiaries prior to the date hereof with respect to any
prior investment made by such Buyer in the Company or (ii) waive, alter, modify
or amend in any respect any obligations of the Company or any of its
Subsidiaries, or any rights of or benefits to any Buyer or any other Person, in
any agreement entered into prior to the date hereof between or among the Company
and/or any of its Subsidiaries and any Buyer, or any instruments any Buyer
received from the Company and/or any of its Subsidiaries prior to the date
hereof, and all such agreements and instruments shall continue in full force and
effect. Except as specifically set forth herein or therein, neither the Company
nor any Buyer makes any representation, warranty, covenant or undertaking with
respect to such matters. For clarification purposes, the recitals set forth on
the first page of this Agreement are part of this Agreement. The Company has
not, directly or indirectly, made any agreements with any Buyers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, the Company confirms that, except as set forth in this Agreement, no
Buyer has made any commitment or promise or has any other obligation to provide
any financing to the Company, any Subsidiary or otherwise. As a material
inducement for each Buyer to enter into this Agreement, the Company expressly
acknowledges and agrees that (x) no due diligence or other investigation or
inquiry conducted by a Buyer, any of its advisors or any of its representatives
shall affect such Buyer’s right to rely on, or shall modify or qualify in any
manner or be an exception to any of, the Company’s representations and
warranties contained in this Agreement or any other Transaction Document and (y)
unless a provision of this Agreement or any other Transaction Document is
expressly preceded by the phrase “except as disclosed in the Public Reports,”
nothing contained in any of the Public Reports shall affect such Buyer’s right
to rely on, or shall modify or qualify in any manner or be an exception to any
of, the Company’s representations and warranties contained in this Agreement or
any other Transaction Document.

 

 35 

 

 

8.8           Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

8.9           Interpretation. Unless the context of this Agreement clearly
requires otherwise, (a) references to the plural include the singular, the
singular the plural, the part the whole, (b) references to any gender include
all genders, (c) “including” has the inclusive meaning frequently identified
with the phrase “but not limited to” and (d) references to “hereunder” or
“herein” relate to this Agreement. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

8.10         Remedies. Each Buyer and in the event of assignment by Buyer of its
rights and obligations hereunder, each holder of Securities, shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it or any Subsidiary fails to perform,
observe, or discharge any or all of its or such Subsidiary’s (as the case may
be) obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek specific performance and/or temporary, preliminary and
permanent injunctive or other equitable relief from any court of competent
jurisdiction in any such case without the necessity of proving actual damages
and without posting a bond or other security. The remedies provided in this
Agreement and the other Transaction Documents shall be cumulative and in
addition to all other remedies available under this Agreement and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief).

 

 36 

 

 

8.11         Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

8.12         Payment Set Aside; Currency. To the extent that the Company makes a
payment or payments to any Buyer hereunder or pursuant to any of the other
Transaction Documents or any of the Buyers enforce or exercise their rights
hereunder or thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred. Unless otherwise expressly
indicated, all dollar amounts referred to in this Agreement and the other
Transaction Documents are in United States Dollars (“U.S. Dollars”), and all
amounts owing under this Agreement and all other Transaction Documents shall be
paid in U.S. Dollars. All amounts denominated in other currencies (if any) shall
be converted into the U.S. Dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation. “Exchange Rate” means, in relation to
any amount of currency to be converted into U.S. Dollars pursuant to this
Agreement, the U.S. Dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation.

 

8.13         Judgment Currency.

 

(i)          If for the purpose of obtaining or enforcing judgment against the
Company in connection with this Agreement or any other Transaction Document in
any court in any jurisdiction it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 8.13 referred to
as the “Judgment Currency”) an amount due in US Dollars under this Agreement,
the conversion shall be made at the Exchange Rate prevailing on the Trading Day
immediately preceding:

 

(1)         the date actual payment of the amount due, in the case of any
proceeding in the courts of New York or in the courts of any other jurisdiction
that will give effect to such conversion being made on such date: or

 

(2)         the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 8.13(i)(2) being hereinafter
referred to as the “Judgment Conversion Date”).

 

 37 

 

 

(ii)         If in the case of any proceeding in the court of any jurisdiction
referred to in Section 8.13(i)(2) above, there is a change in the Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

 

(iii)        Any amount due from the Company under this provision shall be due
as a separate debt and shall not be affected by judgment being obtained for any
other amounts due under or in respect of this Agreement or any other Transaction
Document.

 

8.14         Independent Nature of Buyers’ Obligations and Rights. The
obligations of each Buyer under the Transaction Documents are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as, and the Company acknowledges that the Buyers
do not so constitute, a partnership, an association, a joint venture or any
other kind of group or entity, or create a presumption that the Buyers are in
any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by the Transaction Documents or any
matters, and the Company acknowledges that the Buyers are not acting in concert
or as a group, and the Company shall not assert any such claim, with respect to
such obligations or the transactions contemplated by the Transaction Documents.
The decision of each Buyer to purchase Securities pursuant to the Transaction
Documents has been made by such Buyer independently of any other Buyer. Each
Buyer acknowledges that no other Buyer has acted as agent for such Buyer in
connection with such Buyer making its investment hereunder and that no other
Buyer will be acting as agent of such Buyer in connection with monitoring such
Buyer’s investment in the Securities or enforcing its rights under the
Transaction Documents. The Company and each Buyer confirms that each Buyer has
independently participated with the Company and its Subsidiaries in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Buyer shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose. The use of a single agreement to effectuate the
purchase and sale of the Securities contemplated hereby was solely in the
control of the Company, not the action or decision of any Buyer, and was done
solely for the convenience of the Company and its Subsidiaries and not because
it was required or requested to do so by any Buyer. It is expressly understood
and agreed that each provision contained in this Agreement and in each other
Transaction Document is between the Company, each Subsidiary and a Buyer,
solely, and not between the Company, its Subsidiaries and the Buyers
collectively and not between and among the Buyers.

 

8.15         Survival. The representations, warranties, agreements and covenants
shall survive the Closing. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

 38 

 

 

9.           Certain Defined Terms. In addition to the terms defined elsewhere
in this Agreement or the Notes, the following terms have the meanings set forth
in this Section 9:

 

9.1           “1934 Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

9.2           “Approved Stock Plan” means any employee benefit plan which has
been approved by the board of directors of the Company prior to or subsequent to
the date hereof pursuant to which shares of Common Stock and standard options to
purchase Common Stock may be issued to any employee, officer, consultant or
director for services provided to the Company in their capacity as such.

 

9.3           “Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

9.4           “Contingent Obligation” means any direct or indirect liability,
contingent or otherwise, of that Person with respect to any Indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto.

 

9.5           “Convertible Securities” means any capital stock or other security
of the Company or any of its Subsidiaries that is at any time and under any
circumstances directly or indirectly convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
capital stock or other security of the Company (including, without limitation,
Common Stock) or any of its Subsidiaries.

 

9.6           “Environmental Laws” means all federal, state, local or foreign
laws relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of Hazardous Materials
into the environment, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials, as well as all authorizations, codes, decrees, demands or
demand letters, injunctions, judgments, licenses, notices or notice letters,
orders, permits, plans or regulations issued, entered, promulgated or approved
thereunder.

 

9.7           “Excluded Securities” means (A) shares of Common Stock or standard
options to purchase Common Stock to directors, officers or employees of the
Company in their capacity as such pursuant to an Approved Stock Plan, provided
that (1) all such issuances (taking into account the shares of Common Stock
issuable upon exercise of such options) after the date hereof pursuant to this
clause (A) do not, in the aggregate, exceed more than 1% of the Common Stock
issued and outstanding immediately prior to the date hereof and (2) the exercise
price of any such options is not lowered, none of such options are amended to
increase the number of shares issuable thereunder and none of the terms or
conditions of any such options are otherwise materially changed in any manner
that adversely affects the Buyers; (B) shares of Common Stock issued upon the
conversion or exercise of Convertible Securities (other than standard options to
purchase Common Stock issued pursuant to an Approved Stock Plan that are covered
by clause (A) above) issued prior to the date hereof, provided that the
conversion price of any such Convertible Securities (other than standard options
to purchase Common Stock issued pursuant to an Approved Stock Plan that are
covered by clause (A) above) is not lowered, none of such Convertible Securities
(other than standard options to purchase Common Stock issued pursuant to an
Approved Stock Plan that are covered by clause (A) above) are amended to
increase the number of shares issuable thereunder and none of the terms or
conditions of any such Convertible Securities (other than standard options to
purchase Common Stock issued pursuant to an Approved Stock Plan that are covered
by clause (A) above) are otherwise materially changed in any manner that
adversely affects the Buyers; (C) the Securities; (D) shares of Common Stock or
Convertible Securities issued or issuable in connection with strategic
alliances, acquisitions, mergers, and strategic partnerships, provided, that (1)
the primary purpose of such issuance is not to raise capital, (2) the purchasers
or acquirers of the securities in such issuance does not include any affiliate
of the Company or any of its Subsidiaries and solely consists of either (x) the
actual participants in such strategic alliance or strategic partnership, (y) the
actual owners of such assets or securities acquired in such acquisition or
merger or (z) the stockholders, partners or members of the foregoing Persons,
and (3) the number or amount of securities issued to such Person by the Company
shall not be disproportionate to such Person’s actual participation in such
strategic alliance or strategic partnership or ownership of such assets or
securities to be acquired by the Company, as applicable; and (E) shares of
Common Stock issued directly or upon conversion of Convertible Securities issued
to Hillair Capital Investments L.P., provided that such issuance does not
constitute, relate to or involve a Variable Rate Transaction.

 

 39 

 

 

9.8           “Hazardous Materials” means chemicals, pollutants, contaminants,
or toxic or hazardous substances or wastes.

 

9.9           “Indebtedness” means, without duplication, (A) all indebtedness
for borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with generally accepted accounting principles)
(other than accrued expenses and trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
claim, lien, tax, right of first refusal, pledge, charge, security interest or
other encumbrance upon or in any property or assets (including accounts and
contract rights) owned by any Person, even though the Person which owns such
assets or property has not assumed or become liable for the payment of such
indebtedness, and (H) all Contingent Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (A) through (G) above.

 

 40 

 

 

9.10         “Lead Buyers” means, collectively, (i) [*], and (ii) [*].

 

9.11         “Liens” means, collectively, all liens, charges, pledges, security
interests, encumbrances, rights of first refusal, preemptive or similar rights,
taxes or other restrictions.

 

9.12         “Material Adverse Effect” means (i) a material adverse effect on
the legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document.

 

9.13         “Note Conditions” means, as of any given date of determination: (i)
all the Conversion Shares and Interest Shares may be issued in full without
violating the rules or regulations of the Trading Market on which the Common
Stock is then listed or designated for quotation (as applicable); (ii) no public
announcement of a pending, proposed or intended Fundamental Transaction shall
have occurred which has not been abandoned, terminated or consummated; (iii) the
Buyers shall not be in possession of any material, non-public information
provided to any of them by the Company, any of its affiliates or any of their
respective employees, officers, representatives, agents or the like; (iv) there
shall not have occurred or be continuing any suspension of electronic trading or
settlement services by the DTC with respect to the Common Stock or any receipt
by the Company of any notice from DTC to the effect that a suspension of
electronic trading or settlement services by DTC with respect to the Common
Stock is being imposed or is contemplated (unless, prior to such suspension, DTC
shall have notified the Company in writing that DTC has determined not to impose
any such suspension); and (v) there shall not have occurred an Event of Default
(as defined in the Notes) or an event that with the passage of time or giving of
notice would constitute an Event of Default (as defined in the Notes).

 

9.14         “Note Conditions Failure” means that on any day during the period
commencing on the date that is 10 Trading Days prior to the Closing Date through
the Closing Date, the Note Conditions have not been satisfied.

 

9.15         “Person” means any individual, partnership, firm, corporation,
limited liability company, association, trust, unincorporated organization or
other entity, as well as any syndicate or group that would be deemed to be a
person under Section 13(d)(3) of the 1934 Act. For all purposes of this
Agreement, violations of the restrictions set forth in Section 4.8, Section
4.12, Section 4.13 or Section 4.14 by any Subsidiary or affiliate of the
Company, or any officer, employee, director, agent or other representative of
the Company or any of its Subsidiaries or affiliates shall be deemed a direct
breach of Section 4.8, Section 4.12, Section 4.13 or Section 4.14, respectively,
by the Company.

 

 41 

 

 

9.16         “Required Holders” means (i) prior to the Closing Date, each Buyer
entitled to purchase Notes at the Closing and (ii) on or after the Closing Date,
collectively, (A) each of the Lead Buyers, for so long as such Lead Buyer
beneficially owns (as calculated pursuant to Section 13(d) of the 1934 Act and
Rule 13d-3 promulgated thereunder) any Notes and (B) if the Lead Buyers,
collectively, do not then beneficially own (as calculated pursuant to Section
13(d) of the 1934 Act and Rule 13d-3 promulgated thereunder) at least a majority
of the Conversion Shares and Interest Shares as of such time issued or issuable
pursuant to the Notes (without regard to any limitations on conversion set forth
therein), the Lead Buyers and such other beneficial owners (as calculated
pursuant to Section 13(d) of the 1934 Act and Rule 13d-3 promulgated thereunder)
of a majority of the Conversion Shares and Interest Shares as of such time
issued or issuable pursuant to the Notes (without regard to any limitations on
conversion set forth therein).

 

9.17         “Rule 144” means Rule 144 promulgated under the 1933 Act or a
successor rule thereto.

 

9.18         “Short Sales” means “short sales” as defined in Rule 200
promulgated under Regulation SHO under the 1934 Act.

 

9.19         “Subsequent Placement” means any, direct or indirect, issuance,
offer, sale, grant of any option or right to purchase, or otherwise disposition
of (or announcement of any issuance, offer, sale, grant of any option or right
to purchase or other disposition of) any equity or debt security or any
equity-linked or related security (including, without limitation, any “equity
security” (as that term is defined under Rule 405 promulgated under the 1933
Act), any Convertible Securities, any debt, any preferred stock or any purchase
rights) of the Company or any of its Subsidiaries, including, without
limitation, pursuant to Section 3(a)(9) or Section 3(a)(10) of the 1933 Act.

 

9.20         “Subsidiary” means any corporation or other entity that is
organized under the laws of the United States of America, any state or territory
thereof, or the District of Columbia, of which at least a majority of the
securities or other ownership interest having ordinary voting power for the
election of directors or other persons performing similar functions are at the
time owned directly or indirectly by the Company and/or any of its other
Subsidiaries.

 

9.21         “Trading Day” means any day on which the Common Stock is traded on
the Trading Market, provided that “Trading Day” shall not include any day on
which the Common Stock is scheduled to trade on the Trading Market for less than
4.5 hours or any day that the Common Stock is suspended from trading during the
final hour of trading on the Trading Market (or if the Trading Market does not
designate in advance the closing time of trading on the Trading Market, then
during the hour ending at 4:00:00 p.m., New York City time) unless such day is
otherwise designated as a Trading Day in writing by the Buyers.

 

9.22         “Trading Market” means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the OTC Bulletin Board, The NASDAQ Global Market, The NASDAQ Global Select
Market, The NASDAQ Capital Market, the New York Stock Exchange, NYSE Arca, the
NYSE MKT, the OTCQX Marketplace or the OTCQB Marketplace operated by OTC Markets
Group Inc. (or any successor to any of the foregoing).

 

9.23         “Variable Rate Transaction” means a transaction in which the
Company or any Subsidiary (i) issues or sells any Convertible Securities either
(A) at a conversion, exercise or exchange rate or other price that is based upon
and/or varies with the trading prices of or quotations for the shares of Common
Stock at any time after the initial issuance of such Convertible Securities, or
(B) with a conversion, exercise or exchange price that is subject to being reset
at some future date after the initial issuance of such Convertible Securities or
upon the occurrence of specified or contingent events directly or indirectly
related to the business of the Company or the market for the Common Stock,
including, without limitation, pursuant to any “weighted average” or
“full-ratchet” anti-dilution provision, or (ii) enters into any agreement
(including, without limitation, an “equity line of credit” or an “at-the-market”
offering) whereby the Company or any Subsidiary may sell securities at a future
determined price.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

 42 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

  

  THE COMPANY       INPIXON         By: /s/ Nadir Ali     Name:  Nadir Ali    
Title:  CEO

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

  THE BUYERS:       [BUYER NAME]       By:     Name:     Title:

 

 

 

 

SCHEDULE OF BUYERS

 

 

(1)  (2)  (3)   (4)   (5)   (6) Buyer  Address and Facsimile Number  Aggregate
Principal Amount of Notes   Purchase Price   Wire to Company   Legal
Representative’s
Address and Facsimile Number      $880,000   $800,000   $791,250          
$880,000   $800,000   $791,250           $440,000   $400,000   $400,000    

 

 

 

 

DISCLOSURE SCHEDULES

 

to the

 

SECURITIES PURCHASE AGREEMENT

 

by and between

 

INPIXON,

 

a Nevada corporation (the “Company”),

 

and

 

Each of the Investors Listed on the Schedule of Buyers attached thereto

 

Dated: May 31, 2017

 

 

 

 

Schedule 2.2

Capitalization and Voting Rights

 

Pursuant to (i) the acquisition of Lilien Systems completed on March 20, 2013;
(ii) the acquisition of Shoom completed on September 6, 2013; (iii) the
acquisition of AirPatrol completed on April 16, 2014; (iv) the Registration
Rights Agreements dated March 15, 2013 and August 29, 2013, under which the
Company agreed to register 83,334 and 56,250 shares of common stock,
respectively, underlying warrants issued to Bridge Bank, N.A., n/k/a Western
Alliance Bank, in connection with credit facilities; and (v) the sale of 400,000
shares of common stock to Geneseo Communications, Inc. on February 24, 2014,
under which the Company agreed to grant piggy-back registration rights for such
shares, the Company registered 166,667 shares for Geoffrey Lilien under the S-1
registration statement that was declared effective by the SEC on April 8, 2014
and a total of 5,768,470 shares of common stock including 139,584 shares
underlying the warrants, under the S-1 registration statement that was declared
effective by the SEC on September 11, 2014.

 

 

 

 

Schedule 2.7

Conduct of Business; Permits

 

As of March 31, 2017, the Company has not been in compliance with the minimum
stockholders’ equity requirement set forth in NASDAQ Listing Rule 5550(b)
requiring the Company to maintain a minimum of $2,500,000 in stockholders
equity. On May 19, 2017, the Company received written notice from the Listing
Qualifications Staff of The NASDAQ Stock Market notifying of such
non-compliance.

 

 

 

 

Schedule 2.9

Consents; Waivers

 

Consent from and/or notice to the following Persons are required:

 

1.Hillair Capital Investments L.P. (“Hillair”)

a.Pursuant to that certain Securities Purchase Agreement, dated as of August 9,
2016, by and between the Company and Hillair; and



b.Pursuant to that certain 8% Original Issue Discount Senior Convertible
Debenture, dated as of August 9, 2016, issued by the Company to Hillair (the
“Hillair Debenture”).

 

2.GemCap Lending I LLC (“GemCap”)



a.Pursuant to that certain Loan and Security Agreement, dated as of November 14,
2016, as amended by that certain Amendment Number 1 to the Loan and Security
Agreement and to the Loan Agreement Schedule dated as of December 9, 2016 (as
amended, the “GemCap Loan and Security Agreement”), by and among the Company,
Inpixon USA, Inpixon Federal, Inc. and GemCap.

 

3.Investors signatory to that certain Securities Purchase Agreemet, dated as of
December 12, 2016. (collectively, the “December 2016 Investors”)



a.Pursuant to that certain Securities Purchase Agreement, dated as of December
12, 2016, by and among the Company and the December 2016 Investors.

 

 

 

 

Schedule 2.11

Absence of Litigation

 

TestPlant

 

On April 28, 2017, TestPlant, Inc. (“TestPlant”) filed a complaint in the United
States District Court, Eastern District of Virginia, against Inpixon Federal,
Inc. f/k/a Sysorex Government Services, Inc. (“SGS”), Sysorex USA, and Sysorex
Global Holdings Corporation (collectively, the “Company”).  The complaint
alleges that TestPlant sold products and services to Integrio Technologies, LLC
(“Integrio”) in the total amount of $188,777.40, and that as a result of the
Company’s acquisition of the assets of Integrio, the Company assumed liability
for the payment of such amount. Additionally, the complaint alleges that, after
the consummation of the acquisition, the Company purchased an additional
$74,235.94 in products and services and the Company has failed to make payment
in connection with such products and services. The parties are currently in
negotiations with respect to the claim.    

 

VersionOne 

 

On March 1, 2017, VersionOne, Inc. filed a complaint in the United States
District Court, Eastern District of Virginia, against Inpixon f/k/a Sysorex
Global Holdings Corp., Inpixon USA, f/k/a Sysorex USA and Inpixon Federal, Inc.,
f/k/a Sysorex Government Services, Inc. (collectively, the “Company”).  The
complaint alleges that VersionOne provided services to Integrio having a value
of $486,337, that in settlement of this amount Integrio and VersionOne entered
into an agreement (the “Settlement Agreement”) whereby Integrio agreed to pay,
and VersionOne agreed to accept as full payment, $243,169 (the “Settlement
Amount”). The complaint also alleges that, subsequent to closing of the
acquisition, VersionOne provided additional services to the Company having a
value of $144,724, for which it has not been paid. VersionOne alleges that the
Company has an obligation to pay both the Settlement Amount and the cost of the
additional services in connection with the acquisition.  On March 29, 2017,
VersionOne petitioned the court, and the court granted VersionOne’s motion to
stay this litigation until May 5, 2017.  On May 5, 2017, VersionOne filed a
status report, advising the court that the parties have made progress and have
reached a tentative settlement agreement, but that they require additional time
to formalize their agreement and effectuate settlement.  Based on that status
report, the court granted VersionOne’s request to extend the stay until July 3,
2017, at which time either the parties must file another status report
requesting an additional extension of the stay, or the Company must respond to
the complaint.

 

FINRA Inquiry

 

On May 17, 2017, FINRA advised that it was conducting a routine review of
trading in the Company following the announcement made on May 8, 2017 in which
the Company announced that it had received a purchase order of approximately
$2.5 million from a leading Fortune 500 health insurer. As of the date hereof,
the Company has responded to FINRA’s questions and has not received any further
feedback. FINRA’s questions along with the Company’s responses have been
provided to the Lead Buyer.

 

 

 

 

Schedule 2.17

Seniority

 



1.The Company has approximately $6.0 million as of May 25, 2017 in outstanding
revolving credit loans under the GemCap Loan and Security Agreement. Pursuant to
the GemCap Loan and Security Agreement, GemCap has a first priority lien upon
all owned and thereafter acquired property and assets of the Company, Inpixon
USA and Inpixon Federal, Inc., and the proceeds and products thereof
(collectively, the “Assets”).

 

2.The Company has an outstanding principal balance of approximately $5,700,000
under the Hillair Debenture. Pursuant to that certain Security Agreement, dated
as of August 9, 2016, by and among the Company, Inpixon USA, Inpixon Federal,
Inc., Inpixon Canada, Inc., Sysorex Arabia LLC and Hillair, and that certain
Subordination Agreement, dated as of November 14, 2016, by and between GemCap
and Hillair, Hillair has a junior subordinated lien upon all of the Assets.

 

3.Avnet, Inc. (“Avnet”) has sold inventory, goods and other tangible assets to
Inpixon USA for a deferred purchase price, and/or may continue to sell
inventory, goods and other tangible assets to the company for a deferred
purchase price from time to time. Avnet has a junior subordinated lien on all
inventory, goods or other tangible assets sold by Avnet to Inpixon USA and other
certain personal property of Inpixon USA and also assets of the Company.

 

4.Other Indebtedness listed in Schedule 2.18 except those that have been
discussed above or, the “Liabilities related to Sysorex Arabia LLC” which are
owed by Sysorex Arabia, LLC, not the Company.

 

 

 

 

Schedule 2.18

Bankruptcy Status; Indebtedness

 

Debt  Amount of Debt GemCap Credit Line  $6,039,410 Hillair Convertible
Debentures  $5,700,000 in principal amount Facilities lease related liability 
$80,000 in principal amount Acquisition Liability (1)  $281,988 Liabilities
related to Sysorex Arabia LLC  (2)  $2,045,519 Tax Related Liability (3) 
$307,438 Equipment Lease related liability  $298,089 Acquisition Liability
related to Integrio Acquisition (4)  $1,557,979

 

(1)Liability is part of an acquisition where there is a corresponding asset on
the balance sheet to satisfy the liability.

 

(2)Sysorex Arabia LLC liability for which the Company owns 50.2% of the LLC. The
liability is listed in the liabilities held for sale section of the balance
sheet.

 

(3)Tax Liability that the Company is currently appealing.

 

(4)Liability includes earnout payments equal to an aggregate of $1,200,000 which
are subject to the satisfaction of certain earnout goals.

 

 

 

 

Schedule 2.28

Title

 

1.GemCap has a first priority lien upon all of the Assets.

 

2.Hillair has a junior subordinated lien upon all of the Assets.

 

3.Avnet has a junior subordinated lien on all inventory, goods or other tangible
assets sold by Avnet to Inpixon USA and other certain personal property of
Inpixon USA and also assets of the Company.

 

4.Synnex Corporation has a junior subordinated lien on all assets of Inpixon
USA.



 

 

 

 

 

 

 